--------------------------------------------------------------------------------

Exhibit 10.24
 
LICENSE
 
AND CO-COMMERCIALIZATION AGREEMENT
 
BY AND BETWEEN
 
ARQULE, INC.
 
and
 
DAIICHI SANKYO CO., LTD
 
November 8, 2011
 
 [*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.  OMITTED TEXT IS INDICATED BY AN
“*”.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
       
1.
DEFINITIONS
 
1
         
2.
ADMINISTRATION OF THE COLLABORATION
 
27
           
2.1
Joint Executive Committee
 
27
 
2.2
US Joint Commercialization Committee
 
30
 
2.3
Alliance Managers
 
34
 
2.4
Decision Making
 
35
 
2.5
Appointment Not an Obligation; No Breach
 
35
         
3.
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS
 
35
         
3.1
Implementation of Development Program
 
35
 
3.2
Development of Back-Up Compounds
 
39
 
3.3
Supply of Licensed Products for Development and Commercialization
 
39
 
3.4
Supply of Proprietary Materials
 
40
 
3.5
Licensed Product Commercialization
 
41
 
3.6
Development and Commercialization Diligence
 
42
 
3.7
Compliance
 
43
 
3.8
Cooperation
 
43
 
3.9
Engagement of Third Party subcontractor
 
44
 
3.10
Reports; Information; Updates
 
44
 
3.11
Development Costs
 
48
 
3.12
Co-Commercialization Option
 
49
 
3.13
Costs of Commercialization
 
52
 
3.14
Expansion of the Field
 
53
         
4.
PAYMENTS
 
53
           
4.1
Up-front Fee
 
53
 
4.2
Milestone Payments
 
54
 
4.3
Payment of Royalties; Royalty Rates; Accounting and Records
 
57
         
5.
CONFIDENTIALITY
 
61
         
5.1
Confidentiality
 
61
 
5.2
Publicity
 
63
 
5.3
Publications and Presentations
 
64
 
5.4
Prior Approved Publication
 
65
 
5.5
Mechanism of Inhibition Information
 
65
 
5.6
Retention of Documents, Date and Trial Master File
 
65
         
6.
LICENSE GRANTS; EXCLUSIVITY
 
66
         
6.1
Licenses
 
66
 
6.2
Right to Sublicense
 
67
 
6.3
No Other Rights
 
68
 
6.4
Exclusivity
 
68

 
 
i

--------------------------------------------------------------------------------

 
 

 
6.5
Use of Third Party Technology
 
69
         
7.
INTELLECTUAL PROPERTY RIGHTS
 
69
         
7.1
ARQULE Intellectual Property Rights
 
69
 
7.2
DS Intellectual Property Rights
 
70
 
7.3
Joint Technology and Joint Patent Rights
 
70
 
7.4
Patent Coordinators
 
70
 
7.5
Notification of Program Technology Inventions
 
70
 
7.6
Inventorship
 
71
 
7.7
Cooperation
 
71
         
8.
FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
71
         
8.1
Patent Filing, Prosecution and Maintenance
 
71
 
8.2
Legal Actions
 
74
         
9.
TERM AND TERMINATION
 
80
         
9.1
Term
 
80
 
9.2
Termination
 
80
 
9.3
Consequences of Termination of Agreement
 
81
 
9.4
Surviving Provisions
 
86
         
10.
REPRESENTATIONS AND WARRANTIES
 
87
         
10.1
Mutual Representations and Warranties
 
87
 
10.2
Additional Representations of ARQULE
 
88
         
11.
INDEMNIFICATION
 
88
         
11.1
Indemnification of DS by ARQULE
 
88
 
11.2
Indemnification of ARQULE by DS
 
89
 
11.3
Conditions to Indemnification
 
89
 
11.4
Warranty Disclaimer
 
90
 
11.5
No Warranty of Success
 
90
 
11.6
Limited Liability
 
90
         
12.
MISCELLANEOUS
 
90
         
12.1
Full Arbitration
 
90
 
12.2
Notices
 
92
 
12.3
Governing Law
 
93
 
12.4
Binding Effect
 
93
 
12.5
Headings
 
93
 
12.6
Counterparts
 
93
 
12.7
Amendment; Waiver
 
93
 
12.8
No Third Party Beneficiaries
 
93
 
12.9
Purposes and Scope
 
94
 
12.10
Assignment and Successors
 
94
 
12.11
Force Majeure
 
94
 
12.12
Interpretation
 
94
 
12.13
Integration; Severability
 
95
 
12.14
Further Assurances
 
95

 
 
ii

--------------------------------------------------------------------------------

 
 
List of Schedules
             
Schedule 1
ARQULE Patent Rights
   
Schedule 2
Material Terms to be Included in Co-Commercialization Agreement
   


 
iii

--------------------------------------------------------------------------------

 
 
LICENSE AND CO-COMMERCIALIZATION AGREEMENT
 
This LICENSE AND CO-COMMERCIALIZATION AGREEMENT (this “Agreement”) is entered
into as of November 8, 2011 (the “Effective Date”), by and between ArQule, Inc.,
a Delaware corporation with offices at 19 Presidential Way, Woburn,
Massachusetts 01801 (“ARQULE”), and Daiichi Sankyo Co., Ltd., a Japanese company
organized under the laws of Japan with offices at 3-5-1 Nihonbashi Honcho,
Chuo-ku, Tokyo 103-8426, Japan (“DS”).  Each of DS and ARQULE is sometimes
referred to individually herein as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Parties are parties to that certain Collaborative Research,
Development and License Agreement dated November 7, 2008, as amended (the
“Collaborative Research Agreement”);
 
WHEREAS, ARQ 092 has been designated as a Primary Development Compound pursuant
to Section 3.6 of the Collaborative Research Agreement;
 
WHEREAS, DS designated * (*) Back-Up Compounds to ARQ 092 pursuant to Section
7.1.2 (b) of the Collaborative Research Agreement; and
 
WHEREAS, DS has exercised the DS Option for ARQ 092 and related Back-Up
Compounds pursuant to Section 7.1.2 of the Collaborative Research Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           DEFINITIONS
 
Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 and in Schedule 2 attached hereto shall have the
meanings specified.
 
1.1           “AAA” means the American Arbitration Association.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           “Acceptance” means, with respect to a Drug Approval Application
filed for a Product (a) in the United States, the receipt of written notice from
the FDA in accordance with 21 CFR 314.101(a)(2) that such Drug Approval
Application is officially “filed” and (b) in the European Union, the receipt of
written notice of validation by the EMA of such Drug Approval Application under
the centralized European procedure in accordance with EMA Standard Operating
Procedure (Document No:  SOP/H/3009); provided, that, if the centralized filing
procedure is not used, then Acceptance shall be determined upon the acceptance
of such Drug Approval Application by the applicable Regulatory Authority in any
Major European Country.
 
1.3           “Adverse Event” means any unfavorable and unintended change in the
structure (signs), function (symptoms), or chemistry (laboratory data), of the
body temporally associated with the use of a Licensed Product, whether or not
considered related to the use of such Licensed Product.  Changes resulting from
normal growth and development which do not vary significantly in frequency or
severity from expected levels are not Adverse Events.
 
1.4           “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more affiliates, controls, or is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means (a) ownership of fifty percent (50%) or more of
the shares of stock entitled to vote for the election of directors in the case
of a corporation, or fifty percent (50%) or more of the equity interests in the
case of any other type of legal entity, (b) status as a general partner in any
partnership, or (c) any other arrangement whereby a Person controls or has the
right to control the board of directors of a corporation or equivalent governing
body of an entity other than a corporation.
 
1.5           “AKT Inhibitor” means ARQ 092 and any therapeutic agent that *.
 
1.6           “Annual Net Sales” means, with respect to any Calendar Year, the
aggregate amount of the Net Sales for such Calendar Year.
 
1.7           “API” means the active pharmaceutical ingredient known as ARQ 092
and/or any other Collaboration Compound Developed and Commercialized under this
Agreement.
 
1.8           “Applicable Laws” means any Federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidance, guidelines or requirements of Regulatory Authorities,
national securities exchanges or securities listing organizations, that are in
effect from time to time during the Term and applicable to a particular activity
hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
1.9           “Approved Non-Cancer Indication” means any Non-Cancer Indication
which the Parties agree to add to the Field pursuant to Section 3.14.
 
1.10         “ARQ 092” means the AKT Inhibitor Controlled by ARQULE and
described more fully on the Collaboration Compound List previously agreed by the
Parties.
 
1.11         “ARQULE Background Technology” means any Technology that is used by
ARQULE, or provided by ARQULE for use, in the Development Program or that is
disclosed by ARQULE to DS or of which DS otherwise becomes aware solely as a
result of this Agreement and that is (a) Controlled by ARQULE as of the
Effective Date, or (b) conceived or first reduced to practice by employees of,
or consultants to, ARQULE after the Effective Date other than in the conduct of
ARQULE Development Activities and without the use in any material respect of any
DS Technology, DS Patent Rights or DS Materials.  For purposes of clarity,
ARQULE Background Technology shall not include ARQULE Program Technology or
ARQULE’s interest in Joint Technology, but shall include all Technology relating
to the mechanism of inhibition of ARQ 092.
 
1.12         “ARQULE Co-Commercialization Activities” means, with respect to
each Co-Commercialized Licensed Product, the Commercialization activities
specified to be conducted by ARQULE in the Co-Commercialization Territory in any
Product Commercialization Plan applicable thereto (or amendment thereto) and/or
in the Co-Commercialization Agreement.
 
1.13         “ARQULE Development Activities” means all Development activities
(including without limitation all Development activities conducted with respect
to Co-Commercialized Licensed Products) specified to be conducted by ARQULE in
any Phase 1 Development Plan and any Global Development Plan (or any amendment
thereto), as well as all Development activities conducted by ARQULE not
specified in a Global Development Plan but approved by the JEC as a Unanimous
Decision.
 
1.14         “ARQULE Materials” means any Proprietary Materials that are
Controlled by ARQULE and used by ARQULE, or provided by ARQULE for use, in the
Development Program.  For purposes of clarity, ARQULE Materials shall include
the Collaboration Compounds.
 
 
3

--------------------------------------------------------------------------------

 
 
1.15           “ARQULE Patent Rights” means any Patent Rights that contain one
or more claims that cover ARQULE Technology, including, but not limited to, the
Patent Rights listed in Schedule 1 attached hereto.  For purposes of clarity,
ARQULE Patent Rights includes all ARQULE Program Patent Rights.
 
1.16           “ARQULE Program Patent Rights” means any Patent Rights Controlled
by ARQULE that contain one or more claims that cover ARQULE Program Technology.
 
1.17           “ARQULE Program Technology” means (a) any Product Technology that
covers the mechanism of action and/or mechanism of inhibition of a Collaboration
Compound and/or Licensed Product; (b) any Program Technology that is conceived
or first reduced to practice by employees of, or consultants to, ARQULE, alone
or jointly with any Third Party, without the use in any material respect of any
DS Technology, DS Patent Rights, DS Materials or Joint Technology; and (c) all
Collaboration Compounds that were identified by either Party in the conduct of
the Research Program.
 
1.18           “ARQULE Technology” means, collectively, ARQULE Background
Technology and ARQULE Program Technology.
 
1.19           “Back-Up Compound” means the * (*) AKT Inhibitors designated by
DS pursuant to Section 7.1.2 (b) of the Collaborative Research Agreement and
described more fully on the Collaboration Compound List previously agreed by the
Parties.
 
1.20           “Business Day” means any day on which banking institutions in New
York and Tokyo are open for business.
 
1.21           “Calendar Quarter” means the period beginning on the Effective
Date and ending on the last day of the calendar quarter in which the Effective
Date falls, and thereafter each successive period of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31.
 
 
4

--------------------------------------------------------------------------------

 
 
1.22           “Calendar Year” means each successive period of twelve (12)
months commencing on January 1 and ending on December 31.
 
1.23           “Cancer Indication” means any and all Indications for cancer or
metastasis.
 
1.24           “Challenge” means any challenge to the validity or enforceability
of any of the ARQULE Patent Rights in the absence of a material breach of this
Agreement by ARQULE, including without limitation by (a) filing a declaratory
judgment action in which any of the ARQULE Patent Rights is alleged to be
invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §301,
filing a request for re-examination of any of the ARQULE Patent Rights pursuant
to 35 U.S.C. §302 and/or §311, or provoking an interference with an application
for any of the ARQULE Patent Rights pursuant to 35 U.S.C. §135; or (c) filing or
commencing any re-examination, opposition, cancellation, nullity or similar
proceedings against any of the ARQULE Patent Rights in any country.
 
1.25           “Clinical Trial” means a clinical study of a Licensed Product
involving the administration of such Licensed Product to patients for any
Targeted Indication, and includes any Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Phase 3 Clinical Trial, Phase 4 Clinical Trial and Phase 5 Clinical
Trial, as applicable.
 
1.26           “Co-Commercialize” or “Co-Commercialization” means with respect
to any Co-Commercialized Licensed Product, the joint Detailing of such
Co-Commercialized Licensed Product in the Co-Commercialization Territory using a
coordinated sales force consisting of representatives of both Parties.  When
used as a verb, “Co-Commercializing” means to engage in Co-Commercialization.
 
1.27           “Co-Commercialization Option Period” means, with respect to each
Licensed Product, the period commencing on the Effective Date and continuing
until the later of (a) * (*) days prior to the Initiation of the first Phase 3
Clinical Trial with respect to that Licensed Product, or (b) * (*) days after DS
gives ARQULE a Phase 3 Notice pursuant to Section 3.12.1.
 
1.28           “Co-Commercialization Territory” means the U.S. Territory.
 
 
5

--------------------------------------------------------------------------------

 
 
1.29           “Collaboration” means the alliance of ARQULE and DS established
pursuant to this Agreement for the purposes of Developing Collaboration
Compounds and Licensed Products and Commercializing Licensed Products in the
Field in the Territory.
 
1.30           “Collaboration Compound” means, collectively, ARQ 092 and any
Back-Up Compound, as well as any *.
 
1.31           “Commercially Reasonable Efforts” means (a) with respect to
activities of ARQULE in the Development Program, the Development of a particular
Licensed Product and/or in the Commercialization of any Co-Commercialized
Licensed Product, the efforts and resources comparable to those undertaken by
ARQULE in pursuing intellectual property protection and the research, discovery
or commercialization of proprietary materials and the development of product
candidates, as applicable, that are not subject to the Collaboration and that
are at an equivalent stage of development or commercialization and have similar
market potential and are at a similar stage in their lifecycle; and (b) with
respect to activities of DS in the Development Program, the Development of a
particular Licensed Product and/or in the Commercialization of a particular
Licensed Product (including any Co-Commercialized Licensed Product), the efforts
and resources comparable to those undertaken by DS in pursuing intellectual
property protection and development of product candidates and commercialization
of products, as applicable, that are not subject to the Collaboration and that
are at an equivalent stage of development or commercialization and have similar
market potential and are at a similar stage in their lifecycle.  For purposes of
both (a) and (b) above, all relevant factors as measured by the facts and
circumstances at the time such efforts are due shall be taken into account,
including, as applicable and without limitation, mechanism of action; efficacy
and safety; product profile; actual or anticipated Regulatory Authority approved
labeling; and the nature and extent of market exclusivity (including patent
coverage, proprietary position and regulatory exclusivity; cost, time required
for and likelihood of obtaining Commercialization Regulatory Approval;
competitiveness of alternative products and market conditions; actual or
projected profitability and availability of capacity to manufacture and supply
for commercial sale).
 
 
6

--------------------------------------------------------------------------------

 
 
1.32           “Commercialization” or “Commercialize” means any and all
activities directed to the commercialization of a Licensed Product, including
marketing, development and scale-up of processes for Manufacture of API and
Licensed Product for commercial sale, Manufacturing for commercial sale,
promoting, detailing, distributing, offering to sell and selling a Licensed
Product, importing a Licensed Product for sale under the Product Trademarks
selected by DS, conducting post-marketing human clinical studies and interacting
with Regulatory Authorities regarding the foregoing.  When used as a verb, “to
Commercialize” and “Commercializing” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.
 
1.33           “Commercialization Regulatory Approval” means, with respect to
any Licensed Product, the Regulatory Approval required by Applicable Laws to
sell such Licensed Product for use for a Targeted Indication in the Field in a
country or region in the Territory, as well as, to the extent required by
Applicable Laws for the sale of the Licensed Product, Pricing Approvals and
government reimbursement approvals.  For purposes of clarity, (a)
“Commercialization Regulatory Approval” in the United States means final
approval of an NDA or sNDA permitting marketing of the applicable Licensed
Product in interstate commerce in the United States; (b) “Commercialization
Regulatory Approval” in the European Union means marketing authorization for the
applicable Licensed Product granted either by a Regulatory Authority in any
Major European Country or by the EMA pursuant to Council Directive 2001/83/EC,
as amended, or Council Regulation 2309/93/EEC, as amended, together, if required
by Applicable Laws, with the first Price approval and government reimbursement
approval for the applicable Licensed Product granted by a Regulatory Authority
in any Major European Country; and (c) “Commercialization Regulatory Approval”
in any country outside of the United States or the European Union means the
equivalent approval in such country.
 
1.34           “Committee” means the JEC or any other committee or sub-committee
to be established hereunder.
 
1.35           “Completion” means, with respect to any Clinical Trial, the date
on which all material data reasonably expected to be derived therefrom has been
generated and the final study report with respect thereto has been finalized.
 
 
7

--------------------------------------------------------------------------------

 
 
1.36           “Confidential Information” means (a) with respect to ARQULE, all
tangible embodiments of ARQULE Technology, (b) with respect to DS, all tangible
embodiments of DS Technology and (c) with respect to each Party, (i) all
tangible embodiments of Joint Technology and (ii) all information, Technology
and Proprietary Materials that are disclosed or provided by or on behalf of such
Party (the “disclosing Party”) to the other Party (the “receiving Party”) or to
any of the receiving Party’s employees, consultants, Affiliates, Sublicensees or
Third Party subcontractors hereunder or of which the receiving Party or any of
its employees, consultants, Affiliates, Sublicensees or Third Party
subcontractors has become aware or hereafter becomes aware solely as a result of
this Agreement, provided, that, none of the foregoing shall be Confidential
Information if:  (A) as of the date of disclosure, it is known to the receiving
Party or its Affiliates as demonstrated by contemporaneous credible written
documentation, other than by virtue of a prior confidential disclosure to such
receiving Party; (B) as of the date of disclosure it is in the public domain, or
it subsequently enters the public domain through no fault of the receiving
Party; (C) it is obtained by the receiving Party from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the disclosing Party; or (D) it is independently developed by or for the
receiving Party without reference to or use of any Confidential Information of
the disclosing Party as demonstrated by contemporaneous credible written
documentation.  For purposes of clarity, unless excluded from Confidential
Information pursuant to the proviso at the end of the preceding sentence, any
scientific, technical or financial information of a Party that is disclosed at
any meeting of any Committee or disclosed through an audit report shall
constitute Confidential Information of the disclosing Party.  Subject to the
rights of the Parties to make disclosures as set forth in Article 5, the terms
of this Agreement shall constitute Confidential Information of each
Party.  Notwithstanding the proviso (A), (C) and (D) at the end of the third
preceding sentence, all Mechanism of Inhibition Information shall be ARQULE
Confidential Information.
 
1.37           “Control” or “Controlled” means (a) with respect to Technology
(other than Proprietary Materials) or Patent Rights, the possession by a Party
of the right to grant a license or sublicense to such Technology or Patent
Rights as provided herein without the payment of additional consideration to,
and without violating the terms of any agreement or arrangement with, any Third
Party and without violating any Applicable Laws and (b) with respect to
Proprietary Materials, the possession by a Party of the right to supply such
Proprietary Materials to the other Party as provided herein without the payment
of additional consideration to, and without violating the terms of any agreement
or arrangement with, any Third Party and without violating any Applicable Laws.
 
 
8

--------------------------------------------------------------------------------

 
 
1.38           “Derived” has the meaning set forth in the Collaborative Research
Agreement.
 
1.39           “Detail” means with respect to a Co-Commercialized Licensed
Product, an interactive, live, face-to-face contact of a representative within
the Co-Commercialization Territory with a medical professional with prescribing
authority or other individuals or entities that have a significant impact or
influence on prescribing decisions, in an effort to increase physician
prescribing preferences of such Co-Commercialized Licensed Product for its
approved uses within the Co-Commercialization Territory.  When used as a verb,
“Detailing” means performing Details.  When used as an adjective, “Detailing”
means of or related to performing Details.
 
1.40           “Development” or “Develop” means, with respect to each
Collaboration Compound and/or Licensed Product (including without limitation any
Co-Commercialized Licensed Product), all non-clinical and clinical activities
performed in order to develop formulations or forms of a Licensed Product and/or
to obtain Regulatory Approval of a Licensed Product (including without
limitation any Co-Commercialized Licensed Product) derived from such
Collaboration Compound or Licensed Product in accordance with this
Agreement.  For purposes of clarity, these activities include, without
limitation, in vivo animal testing, preclinical safety testing, test method
development and stability testing, regulatory toxicology studies, formulation,
process development for Manufacturing of API and Licensed Product for use in
Clinical Trials, scale-up of processes for Manufacturing of API and Licensed
Product for use in Clinical Trials, quality assurance/quality control
development, statistical analysis and report writing, clinical trial design and
operations, the conduct of Clinical Trials (including the Manufacturing of API
and Licensed Product for use in Clinical Trials), regulatory toxicology studies,
drug metabolism and pharmacokinetics studies, preparing and filing Drug Approval
Applications, the conduct of Regulatory Activities related to the foregoing,
consultation to key opinion leaders or outside experts (e.g. KOL meeting), and
certain activities to be performed by the commercial function of the Parties for
supporting Development (e.g., market research).  When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning.
 
 
9

--------------------------------------------------------------------------------

 
 
1.41           “Development Costs” means all out-of-pocket costs and internal
costs incurred by a Party (or for its account by an Affiliate or a Third Party)
on or after the Effective Date and are attributable to the Development of a
Licensed Product.
 
1.42           “Development Program” means the Development activities to be
conducted during the Term with respect to each Collaboration Compound and
Licensed Product (including without limitation Co-Commercialized Licensed
Products) pursuant to the Phase 1 Development Plan or the Global Development
Plan, with the objective of developing such Collaboration Compound into a
Licensed Product.
 
1.43           “DMF” means a Drug Master File maintained with the FDA or its
equivalent maintained with a Regulatory Authority in other countries within the
Territory.
 
1.44           “Drug Approval Application” means, with respect to each Licensed
Product in a particular country or region, an application for Commercialization
Regulatory Approval for such Licensed Product in such country or region,
including without limitation:  (a) an NDA or sNDA; (b) a counterpart of an NDA
or sNDA in any country or region in the Territory; and (c) all supplements and
amendments to any of the foregoing.
 
1.45           “DS Background Technology” means any Technology that is used by
DS, or provided by DS for use, in the Development Program or that is disclosed
by DS to ARQULE or of which ARQULE otherwise becomes aware solely as a result of
this Agreement and that is (a) Controlled by DS as of the Effective Date, or (b)
conceived or first reduced to practice by employees of, or consultants to, DS
after the Effective Date other than in the conduct of DS Development Activities
and without the use in any material respect of any Collaboration Compounds,
ARQULE Technology, ARQULE Patent Rights or ARQULE Materials.  For purposes of
clarity, DS Background Technology shall not include DS Program Technology or
DS’s interest in Joint Technology.
 
1.46           “DS Development Activities” means all Development activities
(including without limitation all Development activities conducted with respect
to Co-Commercialized Licensed Products) specified to be conducted by DS in any
Global Development Plan (or any amendment thereto), as well as all Development
activities conducted by DS, not specified in a Global Development Plan, at DS’s
discretion.
 
 
10

--------------------------------------------------------------------------------

 
 
1.47           “DS Materials” means any Proprietary Materials that are
Controlled by DS and used by DS, or provided by DS for use, in the Development
Program.
 
1.48           “DS Patent Rights” means any Patent Rights Controlled by DS that
contain one or more claims that cover DS Technology.
 
1.49           “DS Program Patent Rights” means any Patent Rights Controlled by
DS that contain one or more claims that cover DS Program Technology.
 
1.50           “DS Program Technology” means any Program Technology that (a) is
not ARQULE Program Technology or Joint Technology and (b) is conceived or first
reduced to practice by employees of, or consultants to, DS, alone or jointly
with any Third Party, without the use in any material respect of any ARQULE
Technology, ARQULE Patent Rights, ARQULE Materials or Joint Technology.
 
1.51           “DS Technology” means, collectively, DS Background Technology and
DS Program Technology.
 
1.52           “EMA” means the European Medicines Agency or any successor agency
or authority thereto.
 
1.53           “European Union” or “EU” means the countries of the European
Union, as the European Union is constituted as of the Effective Date and as it
may be expanded from time to time during the Term.
 
1.54           “FDA” means the United States Food and Drug Administration or any
successor agency or authority thereto.
 
1.55           “FDCA” means the United States Federal Food, Drug, and Cosmetic
Act, as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
1.56           “Field” means the prevention, treatment, cure and/or delay of the
onset or progression in humans of all Targeted Indications.
 
1.57           “First Commercial Sale” means, with respect to a Licensed Product
in a country in the Territory, the first sale, transfer or disposition for value
or for an end user of such Licensed Product in such country.  For purposes of
clarity, the use of any Licensed Product in Clinical Trials or the disposal or
transfer of Licensed Products for a bona fide charitable purpose or a
commercially reasonable sampling program, shall not be deemed to be a sale,
transfer or disposition for value or for an end user, with respect to a Licensed
Product in a country in the Territory.
 
1.58           “Force Majeure” means any occurrence beyond the reasonable
control of a Party that (a) prevents or substantially interferes with the
performance by such Party of any of its obligations hereunder and (b) occurs by
reason of any act of God, flood, fire, explosion, earthquake, strike, lockout,
labor dispute, casualty or accident, or war, revolution, civil commotion, act of
terrorism, blockage or embargo, or any injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government or of any
subdivision, authority or representative of any such government.
 
1.59           “Global Development Plan” means, with respect to each
Collaboration Compound and Licensed Product, the written plan for, and budget
applicable to, the Development activities to be conducted for such Collaboration
Compound and Licensed Product for the Targeted Indications for the Territory, as
such written plan may be amended, modified or updated in accordance with Section
3.1.2(a).
 
1.60           “GLP” means the then current Good Laboratory Practice Standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, including those procedures contemplated by any Regulatory
Filings.
 
1.61           “GMP” means current Good Manufacturing Practices that apply to
the Manufacture of API and Licensed Product, including, without limitation, the
United States regulations set forth under Title 21 of the United States Code of
Federal Regulations, parts 210, 211 and 600-680, as may be amended from
time-to-time, as well as all applicable guidance published from time-to-time by
the FDA.
 
 
12

--------------------------------------------------------------------------------

 
 
1.62           “Hatch-Waxman Act” means the Drug Price Competition and Patent
Term Restoration Act of 1984, as amended.
 
1.63           “IND” means:  (a) an Investigational New Drug Application as
defined in the FDCA and regulations promulgated thereunder or any successor
application or procedure required to initiate clinical testing of a Licensed
Product in humans in the United States; (b) a counterpart of an Investigational
New Drug Application that is required in any other country or region in the
Territory before beginning clinical testing of a Licensed Product in humans in
such country or region; and (c) all supplements and amendments to any of the
foregoing.
 
1.64           “Indication” means any human disease or condition which can be
treated, prevented, cured or the onset or progression of which can be
delayed.  For purposes of clarity, distinctions between human indications,
diseases or conditions with respect to a Licensed Product shall be made by
reference to the World Health Organization International Classification of
Diseases, version 10 (as revised and updated, the “ICD10”).
 
1.65           “Initiation” means, with respect to a Clinical Trial, the first
date that a subject or patient is dosed in such Clinical Trial.
 
1.66           “Joint Decision” means (a) decisions related to issues on which
the Parties have failed to reach agreement on during the negotiation of the
Co-Commercialization Agreement and (b) any other decision designated as a Joint
Decision herein.
 
1.67           “Joint Patent Rights” means Patent Rights that contain one or
more claims that cover Joint Technology.
 
1.68           “Joint Executive Committee” or “JEC” means the committee composed
of ARQULE and DS representatives established pursuant to Section 2.1.
 
 
13

--------------------------------------------------------------------------------

 
 
1.69           “Joint Technology” means (A) any Program Technology, other than
(1) Product Technology that covers the mechanism of action and/or mechanism of
inhibition of a Collaboration Compound and/or Licensed Product and (2)
Collaboration Compounds that were identified by either Party in the conduct of
the Research Program, that is (a) jointly conceived or first reduced to practice
by one or more employees of or consultants to DS and one or more employees of or
consultants to ARQULE, (b) conceived or first reduced to practice solely by one
or more employees of, or consultants to, a Party resulting from the use in any
material respect of any (i) Joint Technology or (ii) Patent Rights, Technology
or Proprietary Materials Controlled by the other Party, and (B) any Product
Technology that covers the composition of matter, synthesis, formulation,
delivery and/or method of use (as a single agent or in combination with another
agent) of a Collaboration Compound and/or Licensed Product that is conceived or
first reduced to practice solely by one or more employees of or consultants to
DS, alone or jointly with any Third Party.
 
1.70           “Key Regulatory Filings” means (a) any IND, NDA, sNDA, other Drug
Approval Applications, application for designation as an “Orphan Product(s)”
under the Orphan Drug Act, for “Fast Track” status under Section 506 of the FDCA
(21 U.S.C.  § 356) or for a Special Protocol Assessment under Section
505(b)(4)(B) and (C) of the FDCA (21 U.S.C.  § 355(b)(4)(B)) and counterparts to
the foregoing in the EU or any Major European Country, periodic safety update
reports, and briefing documents presented to the FDA, the EMA or any Regulatory
Authority in any Major European Country, (b) all supplements and amendments to
any of the foregoing, and (c) any Regulatory Filing relating to the Licensed
Product label, Targeted Indications, warnings, side effects and precautions.
 
1.71           “Licensed Patent Rights” means any ARQULE Patent Rights and
ARQULE’s interest in Joint Patent Rights that (a) contain one or more claims
that cover any Collaboration Compound or Licensed Product, including its
manufacture or its formulation or a method of its delivery or of its use, or (b)
are necessary or useful for DS to exercise the licenses granted to it hereunder.
 
1.72           “Licensed Product” means any pharmaceutical or medicinal item,
substance or formulation that contains, incorporates, comprises or is Derived
from a Collaboration Compound, including conjugated forms or other compositions
consisting of a Collaboration Compound non-covalently or covalently bonded with
other moieties, including, without limitation, antibodies or other targeting
moieties.
 
 
14

--------------------------------------------------------------------------------

 
 
1.73           “Licensed Technology” means any ARQULE Technology and ARQULE’s
interest in Joint Technology that (a) relates to any Collaboration Compound or
Licensed Product, including its manufacture or its formulation or a method of
its delivery or of its use; and (b) is necessary or useful for DS to exercise
the licenses granted to it hereunder.
 
1.74           “Major European Country” means each of the United Kingdom,
Germany, France, Italy and Spain.
 
1.75           “Manufacture” or “Manufacturing” or “Manufactured” means all
operations involved in the manufacture, receipt, incoming inspection, storage
and handling of raw materials, and the manufacture, processing, purification,
packaging, labeling, warehousing, quality control testing (including in-process
release and stability testing), shipping and release of Collaboration Compounds
and/or Licensed Products.
 
1.76           “Manufacturing Cost” means with respect to any Licensed Product
Manufactured by or on behalf of a Party, such Party’s costs of Manufacturing
such Licensed Product, which shall be the sum of the following components:  (a)
direct costs, including manufacturing labor and materials directly used in
Manufacturing such Licensed Product by such Party or its Affiliates and
allocated supervisory costs of the manufacturing department; (b) direct labor
and allocated supervisory costs of non-manufacturing departments (such as
quality and regulatory) attributable to such Licensed Product; (c) an allocation
of depreciation of facilities, machinery and equipment used in Manufacture of
Licensed Product; (d) toll process and other charges incurred by such Party or
its Affiliates for outsourcing the Manufacture of the Licensed Product and the
cost of supervising and managing the Third Party manufacturers, and of receipt,
incoming inspections, storage, packaging, handling quality control testing and
release of the outsourced items; (e) allocated general and administrative costs,
including, without limitation, purchasing, human resources, payroll, legal,
maintenance, information system and accounting, attributable to such Licensed
Product; and (f) any other reasonable and customary out-of-pocket costs borne by
such Party or its Affiliates for the testing, transport, customs clearance,
duty, insurance and/or storage of such Licensed Product.  For purposes of
clarity, all allocations under this Section shall be based on space occupied or
head-count or other activity-based method.
 
 
15

--------------------------------------------------------------------------------

 
 
1.77           “Manufacturing Development” means, with respect to a
Collaboration Compound and/or Licensed Product, all activities related to the
optimization of a commercial-grade Manufacturing process for the Manufacture of
such Collaboration Compound and/or Licensed Product including, without
limitation, test method development and stability testing, formulation,
validation, productivity, trouble shooting and next generation formulation,
process development, Manufacturing scale-up, strain improvements,
development-stage Manufacturing, and quality assurance/quality control
development.
 
1.78           “Mechanism of Inhibition Information” means any information or
Technology relating to, or arising out of, the mechanism by which ARQ 092 or any
Back-Up Compound inhibits AKT, including without limitation, any information or
Technology relating to the binding of ARQ 092 or any Back-Up Compound to AKT.
 
1.79           “Minimum Requirements” has the meaning set forth in the
Collaborative Research Agreement.
 
1.80           “MTD Achievement” means the determination of the maximum
tolerated dose for ARQ 092 or if no maximum tolerated dose for ARQ 092 is
determined, the determination of the recommended Phase 2 dose by agreement of
the Parties based on clinical or biological activity in the absence of dose
limiting toxicity in one or more Phase 1 Clinical Trials as set forth in the
Phase 1 Development Plan.  In the case that agreement on such recommended Phase
2 dose cannot be reached, DS shall have the right to make the final decision.
 
1.81           “NDA” means a New Drug Application, as defined in the FDCA and
regulations promulgated thereunder or any successor application or procedure
required to sell a Licensed Product in the United States.
 
 
16

--------------------------------------------------------------------------------

 
 
1.82           “Net Sales” means the gross amount billed or invoiced by DS or
any of its Affiliates or Sublicensees to Third Parties throughout the Territory
for sales or other dispositions or transfers for value of Licensed Products less
(a) allowances for normal and customary trade, quantity and cash discounts
(including discounts imposed by way of wholesaler fees) actually allowed and
taken, (b) transportation, insurance and postage charges, if prepaid by DS or
any Affiliate or Sublicensee of DS and included on any such party’s bill or
invoice as a separate item, (c) credits, rebates, returns pursuant to agreements
(including, without limitation, managed care agreements) or government
regulations, to the extent actually allowed, and (d) sales, use and other
consumption taxes similarly incurred to the extent included on the bill or
invoice as a separate item.  In addition, Net Sales are subject to the
following:
 
  (i)           If DS or any of its Affiliates or Sublicensees effects a sale,
disposition or transfer of a Licensed Product to a customer in a particular
country other than on customary commercial terms or as part of a package of
products and services, the Net Sales of such Licensed Product to such customer
shall be deemed to be the “fair market value” of such Licensed Product.  For
purposes of this subsection, “fair market value” shall mean the value that would
have been derived had such Licensed Product been sold as a separate product to
another customer in the country concerned on customary commercial terms.
 
  (ii)           In the case of pharmacy incentive programs, hospital
performance incentive program chargebacks, disease management programs, similar
programs or discounts on “bundles” of products, all discounts and the like shall
be allocated among products on the basis on which such discounts and the like
were actually granted or, if such basis cannot be determined, in proportion to
the respective list prices of such products or such other reasonable allocation
method as the Parties shall agree.
 
  (iii)           For purposes of clarity, use of any Licensed Product in
Clinical Trials, pre-clinical studies or other research or development
activities, or disposal or transfer of Licensed Products for a bona fide
charitable purpose or a commercially reasonable sampling program, shall not give
rise to any Net Sales.
 
  (iv)           Net Sales shall not include sales or transfers between DS and
its Affiliates or Sublicensees unless the Licensed Product is consumed by the
Affiliate or Sublicensee.
 
1.83           “Non-Cancer Indication” means any Indication that is not a Cancer
Indication,
 
1.84           “Patent Rights” means the rights and interests in and to issued
patents and pending patent applications (which, for purposes of this Agreement,
include certificates of invention, applications for certificates of invention
and priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the
foregoing.  Patent Rights shall include pediatric exclusivity attached to issued
patents pursuant to 21 U.S.C. 355a (Section 505A of the FDCA) and pediatric
exclusivity under analogous laws in countries other than the United States of
America.
 
 
17

--------------------------------------------------------------------------------

 
 
1.85           “Permitted Transactions” means any agreement by and between a
Party and (a) any Third Party pursuant to which such Third Party conducts
contract services permitted pursuant to Section 3.9 of this Agreement or (b) any
Third Party non-profit or academic institution, which agreement provides for the
grant to the Party entering into the agreement of all rights to Technology and
Patent Rights relating to the use of Collaboration Compounds that are conceived
or reduced to practice by the Third Party non profit or academic institution
under such agreement, with the right to sublicense to the other Party.
 
1.86           “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.
 
1.87           “Phase 1 Clinical Trial” means a clinical trial conducted in
healthy humans or patients, which clinical trial is designed to establish the
safety, drug-drug interactions and/or pharmacokinetics of an investigational
drug given its intended use, and to support continued testing of such drug in
Phase 2 Clinical Trials.  Any clinical trial in any country that would satisfy
the requirements of 21 CFR 312.21(a) shall be a Phase 1 Clinical Trial.
 
1.88           “Phase 2 Clinical Trial” means a clinical trial conducted in
patients with a particular disease or condition, which clinical trial is
designed to establish the safety, appropriate dosage and pharmacological
activity of an investigational drug given its intended use, and to initially
explore its efficacy for such disease or condition or to support continued
testing of such drug in Phase 3 Clinical Trials.  Any clinical trial in any
country that would satisfy the requirements of 21 CFR 312.21(b) shall be a Phase
2 Clinical Trial.
 
 
18

--------------------------------------------------------------------------------

 
 
1.89           “Phase 3 Clinical Trial” means a pivotal clinical trial conducted
in patients with a particular disease or condition, which clinical trial is
designed to ascertain efficacy and safety of an investigational drug for its
intended use and to define warnings, precautions and Adverse Events that are
associated with the Licensed Product in the dosage range intended to be
prescribed, with the purpose of preparing and submitting applications for
Regulatory Approval or label expansion to the pertinent Regulatory Authority in
any country.  Any clinical trial in any country that would satisfy the
requirements of 21 CFR 312.21(c) shall be a Phase 3 Clinical Trial.
 
1.90           “Phase 4 Clinical Trial” means a post-registrational clinical
trial conducted in any country or countries and required as a condition to, or
for the maintenance of, any Regulatory Approval for a Licensed Product in the
Territory.
 
1.91           “Phase 5 Clinical Trial” means a post-registrational clinical
trial conducted in any country or countries and not required as a condition to,
or for the maintenance of, any Regulatory Approval for a Licensed Product in the
Territory.
 
1.92           “Phase 1 Development Activities” means, with respect to each
Collaboration Compound, all clinical Development activities conducted by the
Parties in accordance with any Phase 1 Development Plan or Global Development
Plan up to and including the Completion of Phase 1 Clinical Trials, including
without limitation, the conduct of activities related to the Manufacture of
Collaboration Compounds for such Phase 1 Clinical Trials.
 
1.93           “Phase 2 Development Activities” means, with respect to each
Collaboration Compound, all clinical Development activities conducted by the
Parties in accordance with any Global Development Plan up to and including the
Completion of Phase 2 Clinical Trials, including without limitation, the conduct
of activities related to the Manufacture of Collaboration Compounds for such
Phase 2 Clinical Trials.
 
1.94           “Phase 3 Development Activities” means, with respect to each
Collaboration Compound, all clinical Development activities conducted by the
Parties in accordance with any Global Development Plan with respect to Phase 3
Clinical Trials of such Collaboration Compound and including the Completion of
Phase 3 Clinical Trials, including without limitation, the conduct of activities
related to the Manufacture of Collaboration Compounds for such Phase 3 Clinical
Trials.
 
 
19

--------------------------------------------------------------------------------

 
 
1.95           “Phase 1 Development Plan” means, with respect to ARQ 092, the
plan for a Phase 1 Clinical Trial mutually agreed upon and executed by the
Parties, as the same may be amended, modified or updated in accordance with
Section 3.1.2(b).
 
1.96           “Post-Registration Activities” means, with respect to each
Collaboration Compound or Licensed Product, all clinical Development activities
conducted by the Parties in accordance with any Global Development Plan for a
specific Targeted Indication after the filing of an NDA with respect to such
Collaboration Compound or Licensed Product for which an NDA has been filed for
such Targeted Indication, up to and including the Completion of Phase 4 Clinical
Trials and Phase 5 Clinical Trials with respect to such Collaboration Compound
or Licensed Product and the conduct of activities related to the Manufacture of
Collaboration Compounds or Licensed Products for such Clinical Trials.
 
1.97           “Pricing” means the determination of Licensed Product pricing at
all levels, including wholesale, retail, hospital, clinic, health care provider,
HMO, non-profit entity or government entities, including average sales price,
average wholesale price and best price.
 
1.98           “Pricing Approval” means the approval by the appropriate
Regulatory Authority in a country or jurisdiction of the price and reimbursement
for a Licensed Product.
 
1.99           “Primary Detail Equivalent” or “PDE” means (i) if only a Licensed
Product is Detailed, one Detail of such Licensed Product or (ii) if a Licensed
Product is Detailed with another product, * percent (*%) of a Detail if the
Licensed Product is Detailed in the first position and * percent (*%) of a
Detail if the Licensed Product is Detailed in the second position or (iii) if a
Licensed Product is Detailed other than in the first or second position, such
percentage of a Detail as the Parties shall agree upon in the
Co-Commercialization Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
1.100           “Product Commercialization Plan” means, with respect to each
Licensed Product (including without limitation any Co-Commercialized Licensed
Product), the written plan for the Commercialization of such Licensed Product in
the Territory (including, without limitation, expected pre-launch and launch
activities (other than for Development), Manufacturing scale-up, Manufacture,
formulation and filling requirements for such Licensed Product and a detailed
strategy, budget and proposed timelines), as such plan may be amended or
updated.  Each Product Commercialization Plan, and each amendment, modification
or update to each Product Commercialization Plan, shall be prepared and approved
in accordance with Section 3.5.1 on or prior to the initiation of
Commercialization activities with respect to the Licensed Product.
 
1.101           “Product Promotional Materials” means all materials, including
but not limited to leave behinds, detail aids, playbooks and objection handlers,
used in the promotion of the Licensed Product or related to the Targeted
Indication that constitute advertising or labeling as defined under Applicable
Laws.
 
1.102           “Product Technology” means any Program Technology that covers
the composition of matter, synthesis, formulation, delivery, mechanism of
action, mechanism of inhibition and/or method of use (as a single agent or in
combination with another agent) of a Collaboration Compound and/or Licensed
Product.
 
1.103           “Product Trademark” means any trademark or trade name, whether
or not registered, or any trademark application or renewal, extension or
modification thereof, in the Territory, or any trade dress and packaging, in
each case that are used with any Licensed Product by DS, together with all
goodwill associated therewith and promotional materials relating thereto.
 
1.104           “Program Technology” means any Technology (including, without
limitation, any Collaboration Compound or Licensed Product, any method of use of
a Collaboration Compound or Licensed Product (as a single agent or in
combination with another agent), or any new and useful process, method of
manufacture or composition of matter) or Proprietary Material (a) that is
conceived and first reduced to practice (actually or constructively) by either
Party or jointly by both Parties in the conduct of the Development Program
and/or in the Commercialization of Licensed Products, or (b) that is conceived
and first reduced to practice by employees of, or consultants to, one Party
after the Effective Date other than in the conduct of Development activities
with the use in any material respect of any Joint Technology or Technology,
Patent Rights or Proprietary Materials of the other Party.  For purposes of
clarity, Program Technology shall include any such Technology that is a process
for modifying, optimizing, using, formulating, delivering and/or stabilizing any
Collaboration Compound or Licensed Product.
 
 
21

--------------------------------------------------------------------------------

 
 
1.105           “Proprietary Materials” means any tangible chemical, biological
or physical materials (a) that are furnished by or on behalf of one Party to the
other Party in connection with this Agreement, whether or not specifically
designated as proprietary by the transferring Party, or (b) that are otherwise
conceived or reduced to practice in the conduct of the Development Program
and/or in connection with the Commercialization of Licensed Products.
 
1.106           “Regulatory Activities” means all activities relating to the
obtaining and maintaining of any Regulatory Approval with respect to a Licensed
Product, including without limitation, the preparation and filing of Regulatory
Filings and interacting with Regulatory Authorities with respect to such
Regulatory Filings.
 
1.107           “Regulatory Approval” means, with respect to any country or
region in the Territory, any approval, product and establishment license,
registration or authorization of any Regulatory Authority required for the
Manufacture, use, storage, importation, exportation, transport, distribution or
sale of a Licensed Product in such country or region.
 
1.108           “Regulatory Authority” means the FDA, or any counterpart of the
FDA outside the United States, or any other national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity with authority over the distribution, importation,
exportation, Pricing, Manufacture, production, use, storage, transport, clinical
testing or sale of a Licensed Product.
 
1.109           “Regulatory Filings” means, collectively:  (a) all INDs, NDAs,
BLAs, establishment license applications, DMFs, applications for designation as
an “Orphan Product(s)” under the Orphan Drug Act, for “Fast Track” status under
Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including, without limitation, counterparts of any of
the foregoing in any country or region in the Territory); (b) all supplements
and amendments to any of the foregoing; and (c) all data and other information
contained in, and correspondence relating to, any of the foregoing.
 
 
22

--------------------------------------------------------------------------------

 
 
1.110           “Research Program” means the Research Program conducted under
the Collaborative Research Agreement with respect to AKT.
 
1.111           “Royalty Term” means on a Licensed Product-by-Licensed Product
and country-by-country basis, the period beginning on the date of First
Commercial Sale of a Licensed Product in a country and ending on the later to
occur of (a) expiration of the last to expire Valid Claim of the Licensed Patent
Rights in such country that Covers such Licensed Product or its identification,
manufacture, use, import, offer for sale or sale or (b) * (*) years from the
date of the First Commercial Sale of such Licensed Product in such country and
“Cover” as used herein means, with respect to a Licensed Product, composition,
technology, process or method that, in the absence of ownership of or a license
granted under such Valid Claim, the identification, manufacture, use, offer for
sale, sale or importation of such Licensed Product or composition or the
practice of such technology, process or method would infringe such Valid Claim
of the Licensed Patent Right (or, in the case of a Valid Claim of the Licensed
Patent Rights that has not yet issued, would infringe such Valid Claim if it
were to issue).
 
1.112           “Serious Adverse Event” means any untoward medical occurrence
that at any dose results in any of the following:  death, is life-threatening,
requires inpatient hospitalization or prolongation of existing hospitalization,
results in persistent or significant disability/incapacity, or, is a congenital
anomaly/birth defect.
 
1.113           “sNDA” means a Supplemental New Drug Application, as defined in
the FDCA and applicable regulations promulgated thereunder.
 
1.114           “Sublicensee” means any Third Party to which DS grants a
sublicense in accordance with Section 6.2 and any Third Party to which ARQULE
grants a sublicense.
 
1.115           “Targeted Indications” means (a) all human Cancer Indications
and (b) any Approved Non-Cancer Indications.
 
 
23

--------------------------------------------------------------------------------

 
 
1.116           “Technology” means, collectively, inventions, discoveries,
improvements, trade secrets and proprietary methods, whether or not patentable,
including without limitation:  (a) methods of Manufacture or use of, and
structural and functional information pertaining to, chemical compounds or other
therapeutic agents and (b) compositions of matter, data, formulations,
processes, techniques, know-how and results (including any negative results).
 
1.117           “Territory” means all countries and territories of the world.
 
1.118           “Terminated Compounds” means (a) all Collaboration Compounds
upon any termination of this Agreement by ARQULE pursuant to Section 9.2.1(b),
9.2.2 or 9.2.3 or by DS pursuant to Section 9.2.1(a) and (b) the relevant
Collaboration Compounds binding to AKT for which DS’ license is terminated by
ARQULE pursuant to Section 9.2.2 due to failure of DS to meet its diligence
obligations, as provided in Section 3.6.2.
 
1.119           “Third Party” means a Person other than DS and ARQULE and their
respective Affiliates.
 
1.120           “Third Party Data Provider” means IMS Health and/or any other
Third Party reasonably acceptable to the Parties that performs market analyses
and provides sales data for the biotechnology or pharmaceutical industry.
 
1.121           “Unanimous Decision” means (a) any decision with respect to *,
(b) any decision requiring ARQULE to *, (c) any decision that would *, and (d)
any other decision designated as a Unanimous Decision herein.  For clarity,
ARQULE shall not be required to *, except as set forth in the initial Phase 1
Development Plan attached hereto or any amendment, modification or update
thereto approved by JEC pursuant to Section 3.1.2(b).
 
1.122           “US Joint Commercialization Committee” or “USJCC” means the
committee composed of ARQULE and DS representatives established pursuant to
Section 2.2.
 
 
24

--------------------------------------------------------------------------------

 


1.123           “U.S. Territory” means the United States of America and its
territories, including, without limitation, Puerto Rico and the U.S.  Virgin
Islands.
 
1.124           “Valid Claim” means any claim of an issued unexpired patent that
(a) has not been permanently revoked, held invalid, or declared unpatentable or
unenforceable in a decision of a court or other body of competent jurisdiction
that is unappealable or unappealed within the time allowed for appeal, (b) has
not been rendered unenforceable through disclaimer or otherwise, and (c) is not
lost through an interference proceeding; or any claim of a pending patent
application that has not been finally cancelled, withdrawn, abandoned or
rejected by any administrative agency or other body of competent jurisdiction,
and which pending patent application has been pending for less than * (*) years
since its earliest priority date.  In the event subsequent to such (*) * period,
such pending claim is issued as a claim of an issued and unexpired patent
included within (a) above, such claim shall be reinstated thereafter as a “Valid
Claim” in accordance with clause (a) above.
 
1.125           “Waived Compound” has the meaning set forth in the Collaborative
Research Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
1.126           Additional Definitions.  In addition, each of the following
definitions shall have the respective meanings set forth in the section of this
Agreement indicated below:
 
Definition                  Section
 
Abandoning Party
   
8.1.5(b)
Agreement
   
Preamble
Alliance Manager
   
2.3.1
Appointing Party
   
2.5
ARQULE
   
Preamble
ARQULE Decision
   
3.3.2
ARQULE Indemnitees
   
11.2
Claims
   
11.1
Collaborative Research Agreement
   
Preamble
Combination Product
   
4.3.1(a)(i)
Co-Commercialization Agreement
   
3.12.1(c)(i)
Co-Commercialization Option
   
3.12.1(b)
Co-Commercialization Option Notice
   
3.12.1(b)
Co-Commercialization Plan
   
3.12.2

Co-Commercialized Licensed Product
   
3.12.1(b)
Designated Senior Officers
   
2.1.5
Disclosing Party
   
1.36
Dispute
   
12.1
Disputed Matter
   
2.1.5
DS
   
Preamble
DS Indemnitees
   
11.1
DS Manufacturing Know-How
   
9.3.1(e)(xi)
Effective Date
   
Preamble
Filing Party
   
8.1.4
Generic Licensed Product
   
4.3.1(a)(iii)
ICD10
   
1.64
Indemnified Party
   
11.3
Indemnifying Party
   
11.3
Indication Proposal Notice
   
3.14
Infringement
   
8.2.1(a)
Infringement Notice
   
8.2.1(a)
INN
   
8.2.5
JEC Chair
   
2.1.2
Losses
   
11.1
Maintaining Party
   
8.1.5(b)
Manufacturing Plan
   
3.3.1
Manufacturing Plan Completion Notice
   
3.3.1
MTD Achievement Notice
   
3.1.3(a)(i)
Non-Filing Party
   
8.1.4
Other Products
   
4.3.1(a)(i)
Party/Parties
   
Preamble
Patent Coordinator
   
7.4
Permitted Employee
   
5.1.2
Phase 3 Notice
   
3.12.1(a)
Prior CDA
   
12.13
receiving Party
   
1.36
Recipient Party
   
3.4
Term
   
9.1
Third Party Development Technology
   
6.5
Transferring Party
   
3.4
Upfront Fee
   
4.1
USJCC Chair
   
2.2.2

 
 
26

--------------------------------------------------------------------------------

 
 
2.             ADMINISTRATION OF THE COLLABORATION
 
2.1           Joint Executive Committee.
 
2.1.1        Establishment.  As soon as practicable after the Effective Date,
ARQULE and DS shall establish the Joint Executive Committee.  The JEC shall have
and perform the roles and responsibilities set forth in Section 2.1.4.
 
2.1.2        Membership.  Upon establishment of the JEC, each of ARQULE and DS
shall designate in writing up to four (4) representatives, or such other equal
number of representatives as the Parties agree, to the JEC, who shall be senior
level personnel.  One (1) representative of DS shall be designated as a chair of
the JEC (the “JEC Chair”).  Each Party shall have the right at any time to
substitute individuals, on a permanent or temporary basis, for any of its
previously designated representatives to the JEC by giving written notice to the
other Party.
 
2.1.3        Meetings.
 
(a)           Schedule of Meetings; Agenda.  The JEC shall establish a schedule
of times for regular meetings, taking into account, without limitation, the
planning needs of the Collaboration and the roles and responsibilities of the
JEC.  Special meetings of the JEC may be convened by any member upon not less
than thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon not less than ten (10) days) written notice to the other
members; provided, that, (i) notice of any such special meeting may be waived at
any time, either before or after such meeting and (ii) attendance of any member
at a special meeting shall constitute a valid waiver of notice from such
member.  Unless otherwise agreed by the Parties, the JEC shall meet two times in
each Calendar Year.  Regular and special meetings of the JEC may be held in
person or by teleconference or videoconference; provided, that, meetings held in
person shall alternate between the respective offices of the Parties or at other
locations mutually agreeable to the JEC members.  The JEC Chair shall prepare
and circulate an agenda for each JEC meeting not later than one (1) week prior
to such meeting and shall provide reasonable opportunity for ARQULE to provide
comment on the draft agenda, which the JEC Chair shall reasonably
consider.  Presentation materials will be circulated at least two (2) Business
Days prior to the JEC meeting.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Quorum; Voting; Decisions.  At each JEC meeting, the presence in
person of the JEC Chairs (or his designee) and at least one representative from
ARQULE shall constitute a quorum provided that minutes of the meeting are
prepared as set forth below.  All members designated by a Party shall have one
(1) collective vote, to be cast by such Party’s designee, on all matters that
require a Unanimous Decision or Joint Decision, as the case may be and as
described herein, before the JEC at such meeting.  All decisions of the JEC
shall be made by unanimous vote.  Representatives of each Party or of its
Affiliates who are not members of the JEC may attend JEC meetings as guests with
the consent of the other Party, which shall not be unreasonably withheld,
conditioned or delayed.
 
(c)           Minutes.  The JEC shall keep minutes of its meetings that record
all information shared, decisions and all actions recommended or taken in
reasonable detail.  Drafts of the minutes shall be prepared by the JEC Chair and
circulated to the members of the JEC within a reasonable time after the meeting,
not to exceed ten (10) Business Days.  Each member of the JEC shall have the
opportunity to provide comments on the draft minutes.  The minutes shall be
approved, disapproved and revised as soon as practicable.  Upon approval, final
minutes of each meeting shall be circulated to the members of the JEC by the JEC
Chair with responsibility for preparing such minutes.
 
(d)           Expenses.  ARQULE and DS shall each bear all expenses of their
respective JEC representatives related to their participation on the JEC and
attendance at JEC meetings.  Any expenses associated with hosting a JEC meeting
will be the responsibility of the hosting Party.
 
2.1.4        Responsibilities.  The JEC shall be assembled for both Parties to
share information regarding the conduct and progress of the Development Program,
and the global Development and Commercialization of Licensed Products and to
make decisions as described in this Section 2.1.4.  Without limiting the
generality of the foregoing, the JEC shall have the following roles and
responsibilities:
 
(a)           serving as a forum for sharing information of, and discussing each
Global Development Plan, the Product Commercialization Plan and the Phase 1
Development Plan, including amendments, modifications and updates thereto;
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           reviewing budgets, data, reports or other information submitted to
it by any other Committee from time to time;
 
(c)           reviewing and discussing Development activities and serving as a
forum for discussing Development of Collaboration Compounds and Licensed
Products;
 
(d)           reviewing and discussing Commercialization of Licensed Products
and serving as a forum for discussing the worldwide plan and strategy for
Commercialization of Licensed Products; and
 
(e)           making Unanimous Decisions, Joint Decisions or other decisions as
may be delegated to the JEC by this Agreement or by mutual written agreement of
the Parties after the Effective Date.
 
2.1.5        Dispute Resolution.  The JEC members shall use reasonable efforts
to reach agreement on any and all matters that require a Unanimous Decision or
Joint Decision, as the case may be and as described herein.  In the event that,
despite such reasonable efforts, agreement on a particular matter cannot be
reached by the JEC within * (*) days after the JEC first meets to consider such
matter (each such matter, a “Disputed Matter”), then, (a) the JEC Chair (or his
designee) shall refer such Disputed Matter to the CEO of ARQULE and the senior
officer of DS or its Affiliates to be designated by the CEO of DS (the
“Designated Senior Officers”), who shall promptly initiate discussions in good
faith to resolve such Disputed Matter and (b) if such Disputed Matter is not
resolved by the Designated Senior Officers within * (*) days after the date the
Designated Senior Officers first met to consider such Disputed Matter or * (*)
days after the date the JEC first met to consider such Disputed Matter,
whichever is later, (i) in the case of a Joint Decision, such Disputed Matter
shall be subject to arbitration under Section 12.1 and (ii) in the case of a
Unanimous Decision, such Disputed Matter must be resolved by the JEC or the
Designated Senior Officers and shall not be submitted to arbitration under
Section 12.1.
 
 
29

--------------------------------------------------------------------------------

 
 
2.2           US Joint Commercialization Committee.
 
2.2.1        Establishment.  As soon as practicable following the exercise by
ARQULE of a Co-Commercialization Option with respect to a Co-Commercialized
Licensed Product in accordance with Section 3.12, ARQULE and DS shall establish
the US Joint Commercialization Committee which shall have and perform the
responsibilities set forth in Section 2.2.4.  Unless otherwise agreed by the
Parties, the term for the USJCC shall commence at such time and continue for so
long as a Co-Commercialized Licensed Product is being Commercialized by both DS
and ARQULE.
 
2.2.2        Membership. ARQULE shall be entitled to designate one (1)
representative to the USJCC (who shall be an employee of ARQULE or its
Affiliates).  Unless otherwise agreed by the Parties, one of DS’s
representatives shall be designated as the chair of the USJCC (the “USJCC
Chair”).  Each Party shall have the right at any time to substitute individuals,
on a permanent or temporary basis, for any of its previously designated
representatives to the USJCC by giving written notice to the other Party.
 
2.2.3        Meetings.
 
(a)           Schedule of Meetings; Agenda.  The USJCC shall establish a
schedule of times for regular meetings, taking into account, without limitation,
the planning needs for the Commercialization of Co-Commercialized Licensed
Products and the responsibilities of the USJCC.  Special meetings of the USJCC
may be convened by (i) any member upon not less than thirty (30) days (or, if
such meeting is proposed to be conducted by teleconference, upon ten (10) days)
written notice to the other members or (ii) the USJCC Chair if related to the
review and approval of Product Promotional Materials, upon five (5) Business
Days notice to the other members (except in case of an emergency need to review
changes in Product Promotional Materials as set forth below), and upon not less
than two (2) Business Days notice to the other members in the event of an
emergency need to review changes in Product Promotional Materials, which notice
shall include for purposes of this section e-mail notification to the USJCC
representative of ARQULE; provided, that, (i) notice of any such special meeting
may be waived at any time, either before or after such meeting and (ii)
attendance of any member at a special meeting shall constitute a valid waiver of
notice from such member.  Unless otherwise agreed by the Parties, the USJCC
shall meet two (2) times each Calendar Year.  Regular and special meetings of
the USJCC may be held in person or by teleconference or videoconference;
provided, that, meetings held in person shall alternate between the respective
offices of the Parties or at other locations mutually agreeable to the USJCC
members.  The USJCC Chair shall prepare and circulate an agenda for each USJCC
meeting not later than one (1) week prior to such meeting, except for special
meetings of the USJCC to review and approve Product Promotional Materials for
which no agenda is required, and shall provide reasonable opportunity for ARQULE
to provide comment on the draft agenda, which the USJCC Chair shall reasonably
consider.  Presentation materials will be circulated at least two (2) Business
Days prior to the USJCC meeting, except for the presentation of Product
Promotional Materials scheduled for review and approval, which shall be
presented to ARQULE at the same time as the corresponding USJCC special meeting
notice.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Quorum; Voting; Decisions.  At each USJCC meeting, the presence in
person of the USJCC Chair and the representative from ARQULE shall constitute a
quorum provided that minutes of meeting shall be prepared as set forth
below.  All members designated by a Party shall have one (1) collective vote, to
be cast by such Party’s designee, on all matters that are specified to be
determined or approved by USJCC in Section 2.2.4.  All decisions of the USJCC
shall be made by unanimous vote.  Representatives of each Party or of its
Affiliates who are not members of the USJCC may attend USJCC meetings as guests
with the consent of the other Party, which shall not be unreasonably withheld,
conditioned or delayed.
 
(c)           Minutes.  The USJCC shall keep minutes of its meetings that record
all decisions and all actions recommended or taken in reasonable detail.  Drafts
of the minutes shall be prepared by USJCC Chair and circulated to the members of
the USJCC within a reasonable time after the meeting, not to exceed ten (10)
Business Days.  Each member of the USJCC shall have the opportunity to provide
comments on the draft minutes.  The minutes shall be approved, disapproved and
revised as necessary at the next USJCC meeting.  Upon approval, final minutes of
each meeting shall be circulated to the members of the USJCC by the USJCC Chair.
 
(d)           Expenses.  ARQULE and DS shall each bear all expenses of their
respective USJCC representatives related to their participation on the USJCC and
attendance at USJCC meetings.  Any expenses associated with hosting a JEC
meeting will be the responsibility of the hosting Party.
 
 
31

--------------------------------------------------------------------------------

 
 
2.2.4        Responsibilities.  The USJCC shall be responsible for overseeing
the conduct and progress of the Co-Commercialization of each Co-Commercialized
Licensed Product in the Co-Commercialization Territory.  Without limiting the
generality of the foregoing, the USJCC shall have the following
responsibilities:
 
(a)           serving as a forum for sharing information of, and discussing each
Co-Commercialization Plan for Co-Commercialized Licensed Products in the
Co-Commercialization Territory, including amendments thereto;
 
(b)           determining style guidelines and the appearance of
Co-Commercialized Licensed Products in the Co-Commercialization Territory,
including packaging;
 
(c)           determining managed health care strategy and tactics, including
Pricing, rebates, discounts and charge-backs for Co-Commercialized Licensed
Products in the Co-Commercialization Territory;
 
(d)           determining the appropriate use of medical science liaisons in
support of the Co-Commercialized Licensed Products;
 
(e)           determining the format and quantities of promotional sales,
marketing and educational materials for the Co-Commercialized Licensed Products;
 
(f)           reviewing and approving any proposals for modifications of
existing Co-Commercialized Licensed Products, including, without limitation, new
formulations after First Commercial Sale and line extensions;
 
(g)           agreeing upon the design and implementation of all
Co-Commercialized Licensed Product launch activities;
 
(h)           monitoring the progress of Co-Commercialization of
Co-Commercialized Licensed Products in the Co-Commercialization Territory under
the Co-Commercialization Plan and each Party’s activities thereunder;
 
 
32

--------------------------------------------------------------------------------

 
 
(i)            reviewing and circulating to the Parties data, reports or other
information submitted by either Party with respect to the Commercialization of
Co-Commercialized Licensed Products in the Co-Commercialization Territory;
 
(j)            determining appropriate targets for sales force staffing and
territory mapping purposes, determining the appropriate level of Detailing
effort to be provided by each Party in Co-Commercializing such Co-Commercialized
Licensed Product and coordinating the Detailing efforts of both Parties with
respect to Co-Commercialized Licensed Products;
 
(k)           overseeing all recalls, market withdrawals and any other
corrective actions related to Co-Commercialized Licensed Products;
 
(l)            receiving and providing to the Parties sales reports pertaining
to Co-Commercialized Licensed Products;
 
(m)          approving all Third Parties to be engaged by ARQULE to provide
representatives to Co-Commercialize Co-Commercialized Licensed Products, which
approval shall be reflected in the minutes of the USJCC;
 
(n)           reviewing and approving Product Promotional Materials related to
Co-Commercialized Licensed Products; and
 
(o)           making such other decisions as may be delegated to the USJCC
pursuant to this Agreement or by mutual written agreement of the Parties during
the Term.
 
2.2.5        Dispute Resolution.  The USJCC members shall use reasonable efforts
to reach agreement on any and all matters that are specified to be determined or
approved by USJCC in Section 2.2.4.  In the event that, despite such reasonable
efforts, (i) agreement on the approval of Product Promotional Materials can not
be reached by the USJCC within * (*), or (ii) agreement on any other matter
cannot be reached by the USJCC within * (*) Business Days, after the USJCC first
meets to consider such matter, then *.
 
 
33

--------------------------------------------------------------------------------

 
 
2.3           Alliance Managers.
 
2.3.1        Appointment.  Each Party shall have the right to appoint a person
who shall oversee interactions between the Parties for all matters related to
the Development and Commercialization of Licensed Products between Committee
meetings (each, an “Alliance Manager”).  Notwithstanding the foregoing, each
Party may appoint two Alliance Managers, one for the Development of Licensed
Products and the other for Commercialization of Licensed Products.  The Alliance
Managers shall have the right to attend all Committee meetings as non-voting
participants and may bring to the attention of the applicable Committee any
matters or issues either of them reasonably believes should be discussed and
shall have such other responsibilities as the Parties may mutually agree in
writing.  Each Party may replace its Alliance Manager at any time or may
designate different Alliance Managers with respect to Development and
Commercialization, respectively, by notice in writing to the other Party.
 
2.3.2        Responsibilities.  The Alliance Managers, if appointed, shall have
the responsibility of creating and maintaining a constructive work environment
within the Committees and between the Parties for all matters related to the
Collaboration.  Without limiting the generality of the foregoing, each Alliance
Manager shall:
 
(a)           identify and bring to the attention of the JEC, as applicable, any
disputes arising between the Parties related to the Collaboration in a timely
manner, including, without limitation, any asserted occurrence of a material
breach by a Party, and function as the point of first referral in the resolution
of each dispute;
 
(b)           provide a single point of communication for seeking consensus
within the Parties’ respective organizations and between the Parties with
respect to the Collaboration;
 
(c)           plan and coordinate cooperative efforts, internal communications
and external communications between the Parties with respect to the
Collaboration; and
 
(d)           take such steps as may be required to ensure that Committee
meetings occur as set forth in this Agreement, that procedures are followed with
respect to such meetings (including, without limitation, the giving or proper
notice and the preparation and approval of minutes) and that relevant action
items resulting from such meetings are appropriately carried out or otherwise
addressed.
 
 
34

--------------------------------------------------------------------------------

 
 
2.4           Decision Making.  All decisions made and all actions taken by any
Committee or the officers of the Parties pursuant to Section 2.1.5 shall be made
or taken in the best interest of the Collaboration.
 
2.5           Appointment Not an Obligation; No Breach.  The appointment of
members of any Committee and the Alliance Managers is a right of each Party and
not an obligation and shall not be a “deliverable” as defined in EITF Issue No.
00-21.  Each Party shall be free to determine not to appoint members to the JEC
and USJCC, and not to appoint an Alliance Manager.  If a Party (an “Appointing
Party”) does not appoint members of a Committee or an Alliance Manager, it shall
not be a breach of this Agreement, nor shall any consideration be required to be
returned, and unless and until such persons are appointed, the other Party may
discharge the roles of the Committee for which members were not appointed by an
Appointing Party.
 
3.             DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS
 
3.1           Implementation of Development Program.
 
3.1.1        Objectives of the Development Program.  The objectives of the
Development Program shall be the Development of Licensed Products in order to
obtain, as expeditiously as possible, Commercialization Regulatory Approval of
one or more Licensed Products in the Field in the Territory pursuant to the
Global Development Plans.
 
 
35

--------------------------------------------------------------------------------

 
 
3.1.2        Preparation of Plans.
 
(a)           Global Development Plan.  Within * (*) months of the Effective
Date, a Global Development Plan, which includes Phase 1 Clinical Trials other
than the Phase 1 Clinical Trials described in the Phase 1 Development Plan, will
be prepared by DS for discussion by the JEC, and at least * (*) days prior to
presentation of such Global Development Plan to the JEC, DS shall provide
reasonable opportunity for ARQULE to provide comment on the Global Development
Plan.  DS shall reasonably consider ARQULE’s comments and approve the Global
Development Plan.  For example, should the Effective Date be *, the Global
Development Plan shall have been prepared by DS on or before *, and subsequently
shared with ARQULE at least * (*) days prior to presentation of such Global
Development Plan to the JEC, which if shared on *, may be presented to the JEC
anytime after *.  At least annually, during the Term, a Global Development Plan
for each Collaboration Compound and Licensed Product and Targeted Indication
shall be prepared or updated by DS for discussion by the JEC, and DS shall
provide reasonable opportunity, but in no event less than * (*) days prior to
the presentation of such Global Development Plan to the JEC, for ARQULE to
provide comment on such Global Development Plan, which DS shall reasonably
consider.  Each Global Development Plan shall:  (a) set forth *.
 
(b)           Phase 1 Development Plan.  The Phase 1 Development Plan has been
mutually agreed upon by the Parties.  Each amendment, modification and/or update
to such Phase 1 Development Plan shall be set forth in a written document
prepared and submitted for review to the JEC by the Parties, and approved by the
JEC as a Unanimous Decision.
 
 
36

--------------------------------------------------------------------------------

 
 
3.1.3        Responsibility for Development of Licensed Products.  Except as
expressly stated herein to be an ARQULE Decision, a Joint Decision or a
Unanimous Decision, DS shall have the sole right and responsibility, including
the right to make any decision at its sole discretion, at its sole expense, for
all aspects of the Development of Licensed Products in the Field in the
Territory:
 
(a)           Phase 1 Development Activities.
 
(i)           By ARQULE.  ARQULE shall conduct the Phase 1 Development
Activities (including, without limitation, the filing of an IND and the conduct
of any Phase 1 Clinical Trials) set forth in the Phase 1 Development Plan and
the Global Development Plan.  Notwithstanding the foregoing, DS shall have the
option to assume all responsibility for Phase I Development Activities following
MTD Achievement.  ARQULE shall provide written notice (the “MTD Achievement
Notice”) to DS within * (*) days of MTD Achievement and shall continue the Phase
1 Development Activities until the transition of the responsibility for the
Phase 1 Development Activities to DS is completed.  If DS so elects, DS shall
provide ARQULE with written notice of DS’s election within * (*) days of DS’
receipt of the MTD Achievement Notice.  DS shall reimburse ARQULE for all costs
that ARQULE incurs in connection with the transition of the Phase I Development
Activities by ARQULE to DS.
 
(ii)           By DS.  Except as otherwise set forth in the Phase 1 Development
Plan and Section 3.1.3(e) below, DS shall conduct all Phase 1 Development
Activities (including, without limitation the conduct of any Phase 1 Clinical
Trials).
 
(b)           Phase 2 Development Activities.  Except as otherwise set forth in
the Global Development Plan and Section 3.1.3(e) below, DS shall conduct all
Phase 2 Development Activities (including, without limitation the conduct of any
Phase 2 Clinical Trials).
 
(c)           Phase 3 Development Activities.  Except as otherwise set forth in
the Global Development Plan and Section 3.1.3(e) below, DS shall conduct all
Phase 3 Development Activities (including, without limitation the conduct of any
Phase 3 Clinical Trials).
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           Post-Registration Activities.  Except as otherwise set forth in
the Global Development Plan and Section 3.1.3(e) below, DS shall conduct all
Post-Registration Activities (including, without limitation the conduct of any
Phase 4 Clinical Trials and Phase 5 Clinical Trials).
 
(e)           Assistance with Development Activities.  From time to time, DS may
request that ARQULE assist with certain Development activities at DS’s sole cost
and expense.  If ARQULE agrees to perform such Development activities, the
Parties shall prepare a plan entering each Party’s responsibilities with respect
to such Development activities.
 
(f)           Conduct of Clinical Trials.  Neither Party shall conduct any
Clinical Trial unless such Clinical Trial is specified to be conducted in the
Global Development Plan or the Phase 1 Development Plan, provided that DS may
conduct any investigator sponsored trial, even if such investigator sponsored
trial is not specified to be conducted in the Global Development Plan.
 
3.1.4        Regulatory Filings; Adverse Event Reporting.
 
(a)           Subject to Section 3.10.5, *.  In addition, DS shall be obligated
to prepare and file a Drug Approval Application based on data from Phase 1
Clinical Trials, Phase 2 Clinical Trials and/or Phase 3 Clinical Trials if DS
determines, that (i) the primary endpoints for efficacy and safety of such
Clinical Trials have been met in all material respects, and (ii) there is a
reasonable likelihood of approval with a label substantially equivalent to the
label that will be requested in the Drug Approval Application, unless DS
determines to delay the preparation and filing of such Drug Approval Application
in order to conduct additional Clinical Trials to obtain data to maximize the
likelihood of obtaining Commercialization Regulatory Approval or optimize the
label.
 
(b)           Notwithstanding Section 3.1.4(a), ARQULE shall prepare and file
the IND in its own name, but will promptly transfer the IND to DS (i) as part of
the transition activities described in Section 3.1.3(a) above or (ii) upon the
Completion of the Phase 1 Development Activities, whichever occurs first.  Prior
to the IND transfer, DS and ARQULE will develop and agree upon an IND transition
plan which outlines in more detail all activities that need to occur.  Following
the agreement by the Parties, ARQULE shall use Commercially Reasonable Efforts
to conduct the activities described in such IND transition plan at DS cost.
 
 
38

--------------------------------------------------------------------------------

 
 
3.2           Development of Back-Up Compounds.  DS shall notify the JEC in
writing in the event it wishes to replace ARQ 092 with a Back-Up Compound or to
Develop a Back-Up Compound in addition to ARQ 092.  Within * (*) days after its
receipt of such notice, the JEC shall review the data information and discuss
whether to Develop the proposed Back-Up Compound, then DS shall have the right
to make the final decision on such matter but shall only exercise such right in
good faith after full consideration of ARQULE’s comments.
 
3.3           Supply of Licensed Products for Development and Commercialization.
 
3.3.1           Manufacturing Plan.  Within * (*) days of the Effective Date, DS
will prepare and approve a plan for establishing manufacturing capabilities
necessary for DS to manufacture the Licensed Product for use in the Territory
(the “Manufacturing Plan”).  Following review of the Manufacturing Plan at the
JEC, DS will use Commercially Reasonable Efforts to complete the activities and
establish manufacturing capabilities in accordance with such Manufacturing
Plan.  ARQULE will assist with such activities by providing DS with technical
documentation as may be reasonably requested to inform DS about the
Manufacturing process.  Notwithstanding the foregoing, DS will (a) retain sole
responsibility for the implementation and progress of the Manufacturing Plan and
(b) provide ARQULE and the JEC with written notice upon its completion of the
activities contemplated by the Manufacturing Plan (the “Manufacturing Plan
Completion Notice”).
 
3.3.2           Development Supply.  During the period commencing on the
Effective Date and continuing until the earlier to occur of (i) the date of
Completion of the first Phase I Clinical Trial or (ii) receipt of the
Manufacturing Plan Completion Notice by ARQULE, ARQULE will be solely
responsible for supplying DS with API and/or finished Licensed Product necessary
for the conduct of the Development Program under the Global Development Plan in
such quantities as may be mutually agreed by the Parties; provided, however,
that DS may elect at any time after the Effective Date to assume sole
responsibility for supplying DS and ARQULE with API and/or finished Licensed
Product necessary for the conduct of the Development Program under the Global
Development Plan in such quantities as may be mutually agreed by the
Parties.  After the earlier to occur of (i) the date of Completion of the first
Phase 1 Clinical Trial or (ii) receipt of the Manufacturing Plan Completion
Notice, DS will be solely responsible for supplying DS and ARQULE with API
and/or finished Licensed Product necessary for the conduct of the Development
Program under the Global Development Plan in such quantities as may be mutually
agreed by the Parties.  All decisions concerning Manufacturing of Collaboration
Compounds and/or Licensed Products until DS becomes responsible for the
Manufacture thereof in this Section 3.3.2 shall be made by ARQULE (the “ARQULE
Decision”).
 
 
39

--------------------------------------------------------------------------------

 
 
3.3.3           Commercial Supply.  During the period commencing on the earlier
to occur of (i) the date of Completion of the first Phase 1 Clinical Trial or
(ii) receipt of the Manufacturing Plan Completion Notice by ARQULE, and
continuing for the remainder of the Term, DS will be solely responsible, at its
sole cost and expense, for supplying all API and finished Licensed Product
necessary for Development and Commercialization of Licensed Products in the
Territory.
 
3.4           Supply of Proprietary Materials.  From time to time during the
Term, either Party (the “Transferring Party”) may supply the other Party (the
“Recipient Party”) with Proprietary Materials of the Transferring Party for use
in the Development Program.  In connection therewith, each Recipient Party
hereby agrees that (a) it shall not use such Proprietary Materials for any
purpose other than exercising its rights or performing its obligations
hereunder; (b) it shall use such Proprietary Materials only in compliance with
all Applicable Laws; (c) it shall not transfer any such Proprietary Materials to
any Third Party without the prior written consent of the Transferring Party,
except for (i) the transfer of Licensed Products for use in Clinical Trials or
(ii) in a Permitted Transaction or as otherwise expressly permitted hereby; (d)
the Recipient Party shall not acquire any right, title or interest in or to such
Proprietary Materials as a result of such supply by the Transferring Party; and
(e) upon the expiration or termination of the Development Program, the Recipient
Party shall, if and as instructed by the Transferring Party, either destroy or
return any such Proprietary Materials that are not the subject of the grant of a
continuing license hereunder.
 
 
40

--------------------------------------------------------------------------------

 
 
3.5           Licensed Product Commercialization.
 
3.5.1        Product Commercialization Plans.
 
(a)           Within * (*) days after the Initiation of a Phase 3 Clinical Trial
with respect to each Licensed Product, DS shall prepare a Product
Commercialization Plan for each such Licensed Product and provide reasonable
opportunity for ARQULE, but in no event less than * (*) days prior to
presentation of any such Product Commercialization Plan to the JEC, to provide
comment on the Product Commercialization Plan.  For example, should a Phase 3
Clinical Trial be Initiated on *, the Product Commercialization Plan shall have
been prepared by DS on or before *, and subsequently shared with ARQULE at least
* (*) days prior to presentation of such Product Commercialization Plan to the
JEC, which if shared on *, may be presented to the JEC anytime after *.  DS
shall reasonably consider ARQULE’s comments and DS shall approve the Product
Commercialization Plan.  DS shall inform the JEC with respect to all significant
Commercialization decisions to be made by DS with respect to such Licensed
Product.  The Product Commercialization Plan shall be updated by DS, not less
than annually, and DS shall provide reasonable opportunity for ARQULE, but in no
event less than * (*) days prior to presentation to the JEC, to provide comment
on such Product Commercialization Plan.  DS shall reasonably consider ARQULE’s
comments and DS shall approve such Product Commercialization Plan.
 
(b)           In the event that ARQULE timely exercises the Co-Commercialization
Option, the review and approval process for the Product Commercialization Plan
for each Licensed Product shall conform to the review and approval process set
out in Section 3.5.1(a) above, except that DS shall prepare the portion of such
Product Commercialization Plan(s) relating to Co-Commercialization of
Co-Commercialized Licensed Products in the Co-Commercialization Territory with
advanced input from ARQULE.
 
3.5.2        Responsibility for Commercialization of Licensed Products.  Except
as expressly stated herein to be an ARQULE Decision, a Joint Decision or a
Unanimous Decision and subject to ARQULE’s Co-Commercialization Option, DS shall
have the sole right and responsibility, including the right to make any decision
at sole discretion, at its sole expense, for all aspects with respect to the
Commercialization of Licensed Products in accordance with the applicable Product
Commercialization Plan, in the Field and in the Territory and shall have the
sole right and responsibility, at its sole expense, for order fulfillment and
distribution of Licensed Product and for booking all sales of Licensed Product
in the Territory, including, without limitation, the conduct of:  (a) all
activities relating to the development and scale-up of processes for Manufacture
of API and Licensed Product for commercial sale and the Manufacture and supply
of Licensed Products for Commercialization; and (b) all marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, conducting sales and marketing activities, creating and approving
all Product Promotional Materials for the Licensed Product, post-marketing
safety surveillance (other than Phase 4 Clinical Trials or Phase 5 Clinical
Trials) and maintaining databases).
 
 
41

--------------------------------------------------------------------------------

 
 
3.6           Development and Commercialization Diligence.
 
3.6.1           DS Diligence.  DS shall use Commercially Reasonable Efforts
during the Term to Develop and Commercialize Licensed Products for all Targeted
Indications in the Field and in the Territory (including the conduct of those
Development activities for which it is responsible in the Territory set forth in
any Global Development Plan, the conduct of those Commercialization activities
for which it is responsible in the Territory set forth in any Product
Commercialization Plan and/or those Co-Commercialization activities for which it
is responsible in the Co-Commercialization Territory as set forth in the
Co-Commercialization Agreement) and shall commit such resources (including
employees, consultants, contractors, facilities, equipment and materials) as are
commercially reasonable to Develop and Commercialize Licensed Products in the
Territory.
 
3.6.2           Effect of Breach of Diligence Obligations by DS.  If ARQULE at
any time reasonably believes that DS, on a Licensed Product-by-Licensed Product
basis, is not meeting its diligence obligations pursuant to Section 3.6.1,
ARQULE may give written notice to DS in the form of detailed reasons that would
support the proposition that DS is not meeting such diligence obligation and
proposed activities that would satisfy the diligence requirement.  In such
event, DS shall provide such written justification and/or proposed plans for
curing the alleged breach to ARQULE responding to the issues raised by ARQULE
within * (*) days after such notice is given.  If ARQULE agrees that the plan
proposed by DS will completely cure the alleged breach, DS shall have * (*) days
to begin implementing such plan.  In the event that ARQULE does not receive such
justification within such * (*) day period, does not agree with such
justification, or DS has not begun implementing its plan to cure the alleged
breach within * (*) days of receiving agreement from ARQULE, then ARQULE may
submit any unresolved matters for arbitration under Section 12.1.  If the
arbitrator resolves any unresolved matters in favor of ARQULE, ARQULE shall have
the right to treat such finding as a breach of Section 3.6.1 and take action to
terminate the license with respect to such Licensed Product in accordance with
Section 9.2.2 without further arbitration.
 
 
42

--------------------------------------------------------------------------------

 
 
3.6.3           ARQULE Diligence.  ARQULE shall use Commercially Reasonable
Efforts during the Term to conduct ARQULE Development Activities in the
Territory set forth in any Phase 1 Development Plan and any Global Development
Plan, if any, and to the extent applicable, all ARQULE Co-Commercialization
Activities for which it is responsible in the Co-Commercialization Territory as
set forth in the Co-Commercialization Agreement.
 
3.7           Compliance.  Each Party shall perform its obligations under each
Global Development Plan and Product Commercialization Plan in good scientific
manner and in compliance in all material respects with all Applicable Laws.  For
purposes of clarity, with respect to each activity performed under a Global
Development Plan and/or Product Commercialization Plan that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of a
Regulatory Filing or Drug Approval Application, the Party performing such
activity shall comply in all material respects with GLPs, GMPs or Good Clinical
Practices (or, if and as appropriate under the circumstances, International
Conference on Harmonization (ICH) guidance or other comparable regulation and
guidance of any Regulatory Authority in any country or region in the Territory).
 
3.8           Cooperation.  ARQULE and DS shall cooperate in the performance of
the Development Program and, subject to the terms of this Agreement and any
confidentiality obligations to Third Parties, shall exchange such data,
information and materials as is reasonably necessary for the other Party to
perform its obligations under any Global Development Plan and Product
Commercialization Plan.
 
 
43

--------------------------------------------------------------------------------

 
 
3.9           Engagement of Third Party subcontractor.
 
3.9.1           Third Party subcontractor engaged by DS.  DS shall have the
right to engage Third Party subcontractors, including, without limitation,
contract research organizations and contract manufacturing organizations, to
perform some or all of its Development activities and/or Commercialization
activities with respect to Collaboration Compound and Licensed Products;
provided, that, (a) DS shall remain responsible for the satisfactory
accomplishment of such activities in accordance with the terms and conditions of
this Agreement, and (b) each such Third Party subcontractor, including, without
limitation, contract research organizations and contract manufacturing
organizations, shall enter into a written agreement with DS containing such
provisions as are normal and customary for similar types of agreements.
 
3.9.2           Third Party subcontractor engaged by ARQULE.  As set forth in
the Phase 1 Development Plan and as otherwise approved in writing by DS, ARQULE
shall have the right to engage Third Party subcontractors to perform some or all
of its Development and Commercialization activities with respect to
Collaboration Compound and Licensed Products; provided, that, (a) ARQULE shall
remain responsible for the satisfactory accomplishment of such activities in
accordance with the terms and conditions of this Agreement, and (b) each such
Third Party subcontractor, including, without limitation, contract research
organizations and contract manufacturing organizations, shall enter into a
written agreement with ARQULE containing such provisions as are normal and
customary for similar types of agreements.
 
3.10         Reports; Information; Updates.
 
3.10.1         Development Program Reports.  Each Party shall keep the JEC
regularly informed of the progress of its efforts to Develop Licensed Products
in the Field in the Territory.  Without limiting the generality of the
foregoing, ARQULE shall, on at least a monthly basis, and DS shall, once each
Calendar Quarter, provide the JEC with reports in reasonable detail regarding
the status of all Clinical Trials, Manufacturing Development and other
activities conducted under the Development Program, together with all raw data
and results generated in each such Clinical Trial and such additional
information that it has in its possession as may be reasonably requested from
time to time by the other Party.
 
 
44

--------------------------------------------------------------------------------

 
 
3.10.2      Commercialization Reports.  Each Party shall keep the JEC regularly
informed of the progress of its efforts to Commercialize Licensed Products in
the Field in the Territory through periodic updates in advance of each JEC
meeting.  Without limiting the generality of the foregoing, following the
approval of the Product Commercialization Plan for each Licensed Product, DS
shall provide the JEC with (i) annual written status updates with respect to
each Product Commercialization Plan if ARQULE does not exercise the
Co-Commercialization Option and (ii) quarterly written status updates with
respect to each Product Commercialization Plan if ARQULE exercises the
Co-Commercialization Option.  Each such written status update shall (a)
summarize DS’s efforts to Commercialize Licensed Products, (b) identify the
Regulatory Filings and Drug Approval Applications with respect to such Licensed
Product that DS or any of its Affiliates or Sublicensees have filed, sought or
obtained in the prior  * (*) month period or reasonably expect to make, seek or
attempt to obtain in the following * (*) month period and (c) summarize all
clinical and other data generated by DS with respect to Licensed Products.  In
addition, DS shall provide such additional information that it has in its
possession as may be reasonably requested by ARQULE regarding the
Commercialization of any Licensed Product, which request shall not be made more
than once each Calendar Year.
 
3.10.3      Pharmacovigilance; Adverse Event Reports.
 
(a)           Adverse Events.  DS shall have the sole right and responsibility
for furnishing timely notice to the applicable Regulatory Authority within the
Territory of all side effects, drug interactions and other adverse effects
identified or suspected with respect to the Licensed Products for the Targeted
Indications administered, distributed, marketed and sold under authority of any
IND, NDA or Regulatory Approvals issued by such Regulatory Authority, provided
that ARQULE shall have above right and responsibility with respect to Phase 1
Development Activities conducted by ARQULE.  ARQULE shall provide DS with all
side effects, drug interactions and other adverse effects identified or
suspected with respect to the Licensed Products for the Targeted Indications in
Phase 1 Development Activities conducted by ARQULE and any assistance that may
be reasonably necessary for DS to comply with all adverse reaction reporting
requirements established by, or required under, any applicable IND, NDA or
Regulatory Approvals and/or Applicable Laws within the Territory.  In addition
to the updates described in Sections 3.10.1 and 3.10.2, DS shall provide ARQULE
with (i) all Serious Adverse Event information and (ii) all product complaint
information relating to the Licensed Product which might reasonably be expected
to result in a Regulatory Authority mandated change to Licensed Product’s
approved labeling or an order of a Regulatory Authority requiring a warning
notice to physicians or banning or limiting the sale of such Licensed product,
in each case as such information is compiled or prepared by DS in the normal
course of business in connection with the Development or Commercialization of
the Licensed Product and, in any event, within time frames consistent with
reporting obligations under Applicable Laws.  DS shall provide such Serious
Adverse Event and product complaint information hereunder to ARQULE’s Alliance
Manager unless ARQULE otherwise notifies DS.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Global Safety Data Base.  Adverse Events related to the use of the
Licensed Product in the Territory shall be recorded in a single, centralized
database, which shall be held by DS at DS’s facility.
 
(c)           Pharmacovigilance Agreement.  The Parties, if necessary, shall
execute a separate pharmacovigilance agreement immediately following the
Effective Date or at such time as appropriate, specifying the procedures and
timeframes for compliance with Applicable Laws pertaining to safety reporting of
the Licensed Product and each Party’s related activities.
 
3.10.4      Review of Key Regulatory Filings; Regulatory Meetings.
 
(a)           Key Regulatory Filings.  DS shall in good faith prepare Key
Regulatory Filings for Licensed Products, taking into account the due interests
of both DS and ARQULE and the Development and Commercialization of the Licensed
Product on a global basis.  In addition, subject to any Third Party
confidentiality obligations, DS shall (i) provide ARQULE with copies of each Key
Regulatory Filing or correspondence pertaining to a Licensed Product at the same
time as it is provided to FDA or other Regulatory Authority, and (ii) promptly
provide ARQULE with copies of the document or other correspondence received from
the FDA or other Regulatory Authority which relates to such Key Regulatory
Filings pertaining to any Licensed Product.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Regulatory Meetings.  DS shall provide ARQULE with at least thirty
(30) days’ advance notice for a face-to-face meeting with the FDA or other
Regulatory Authority regarding a Drug Approval Application relating to, or
Regulatory Approval for, any Licensed Product and ARQULE may provide advice to
DS with respect to such meeting and elect to send up to two (2) persons to
participate as an observer (at ARQULE’s sole cost and expense) in such meeting.
 
3.10.5      Licensed Product Recalls.  In the event that any Regulatory
Authority issues or requests a recall or takes similar action in connection with
a Licensed Product, or in the event a Party reasonably believes that an event,
incident or circumstance has occurred that may result in the need for a recall,
market withdrawal or other corrective action regarding a Licensed Product, such
Party shall promptly advise the designated senior officer (the Vice President of
Regulatory Affairs in the case of ARQULE and the Vice  President of Quality
Assurance, Daiichi Sankyo Pharma Development in the case of DS (or other
respective designees)) of the other Party thereof by telephone, facsimile, or
email.  Except with respect to Co-Commercialized Licensed Products (for which
recalls shall be covered in the Co-Commercialization Agreement), following such
notification, DS shall decide and have control of whether to conduct a recall or
market withdrawal (except in the event of a recall or market withdrawal mandated
by a Regulatory Authority, in which case it shall be required) or to take other
corrective action in any country and the manner in which any such recall, market
withdrawal or corrective action shall be conducted; provided, that, DS shall
keep ARQULE regularly informed regarding any such recall, market withdrawal or
corrective action.  All expenses incurred by DS in connection with any such
recall, market withdrawal or corrective action (including, without limitation,
expenses for notification, destruction and return of the affected Licensed
Product and any refund to customers of amounts paid for such Licensed Product)
shall be the sole responsibility of DS.
 
 
47

--------------------------------------------------------------------------------

 
 
3.11        Development Costs.
 
3.11.1      Development Costs.  DS shall be responsible for * percent (*%) of
the Development Costs of all Licensed Products and shall reimburse ARQULE for
all Development Costs incurred by ARQULE in accordance with Section 3.11.2
below.
 
3.11.2      Reconciliation of Development Costs.
 
(a)           Reports; Reconciliation Payments.  Within * (*) days following the
end of each Calendar Quarter during the Term, ARQULE shall submit to DS a
written report setting forth in reasonable detail all Development Costs incurred
by ARQULE over such Calendar Quarter applicable to the conduct of the
Development Program.  DS shall reimburse ARQULE for any Development Costs
incurred by ARQULE.  Unless disputed, amounts reimbursed to ARQULE by DS in
respect of the Development Costs shall be paid in U.S.  Dollars according to the
exchange procedure set forth in Section 4.3.5 within * (*) days of the time the
report is provided.  In the event of a dispute concerning reimbursement amounts,
the portion in dispute shall be placed in an interest-bearing escrow account and
allocated between the Parties upon good faith resolution of the dispute or by
arbitration pursuant to Section 12.1.  DS shall have the right to audit ARQULE’s
records with respect to such report, in accordance with Section 3.11.2(b).
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Records; Audit Rights.  ARQULE shall keep and maintain for * (*)
years, or such other period of time as required by Applicable Laws if longer
than * (*) years, complete and accurate records of Development Costs incurred
with respect to Licensed Products in sufficient detail to allow confirmation of
same by the JEC and DS.  DS shall have the right for a period of * (*) years, or
such other period of time as required by Applicable Laws if longer than * (*)
years, after such Development Costs is reconciled in accordance with Section
3.11.2(a) to appoint at its expense an independent certified public accountant
reasonably acceptable to ARQULE to audit the relevant records of ARQULE and its
Affiliates to verify that the amount of such Development Costs was correctly
determined.  ARQULE and its Affiliates shall each make its records available for
audit by such independent certified public accountant during regular business
hours at such place or places where such records are customarily kept, upon *
(*) days written notice from the DS.  Such audit right shall not be exercised by
DS more than once in any Calendar Year and the records of Development Costs for
a given period may not be audited more than once.  All records made available
for audit shall be deemed to be Confidential Information of ARQULE.  The results
of each audit, if any, shall be binding on both Parties absent manifest
error.  In the event there was an error in the amount of Development Costs
reported by ARQULE hereunder, (a) if the amount of Development Costs was over
reported, ARQULE shall promptly (but in any event no later than * (*) days after
ARQULE’s receipt of the report so concluding) make payment to DS of the portion
of the Development Costs that were reimbursed by DS to ARQULE that were in
excess of the actual amount of Development Costs incurred by ARQULE and (b) if
the amount of Development Costs was underreported, DS shall promptly (but in any
event no later than * (*) days after the DS’s receipt of the report so
concluding) make payment to ARQULE of the additional portion of the Development
Costs that were not previously paid by DS to ARQULE.  DS shall bear the full
cost of such audit unless such audit discloses an over reporting by ARQULE of
more than * percent (*%) of the aggregate amount of the Development Costs
reportable in any Calendar Year, in which case ARQULE shall reimburse DS for all
costs incurred by DS in connection with such audit.
 
3.12         Co-Commercialization Option.
 
3.12.1      Exercise of Co-Commercialization Option.
 
(a)           Notice of Phase 3 Clinical Trial.  DS shall give ARQULE written
notice of its intent to initiate the first Phase 3  Clinical Trial of each
Licensed Product at least * (*) days prior to the anticipated date of such
Initiation (the “Phase 3 Notice”).
 
(b)           Exercise of Co-Commercialization Option.  ARQULE shall have the
option (the “Co-Commercialization Option”), in its sole discretion, to
Co-Commercialize any Licensed Product in the Co-Commercialization Territory by
providing written notice to DS (the “Co-Commercialization Option Notice”) at any
time during the Co-Commercialization Option Period, which notice shall identify
the Licensed Product (each, such Licensed Product, a “Co-Commercialized Licensed
Product”).  If ARQULE exercises its Co-Commercialization Option with respect to
any Licensed Product, (A) such Licensed Product will be deemed to be a
Co-Commercialized Licensed Product for purposes of this Agreement, and (B) the
Parties shall (1) negotiate a Co-Commercialization Agreement for such
Co-Commercialized Licensed Product in accordance with Section 3.12.1(c); and (2)
form, as soon as practicable thereafter but in any event within * (*)  days, the
US Joint Commercialization Committee in accordance with Section 2.2.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)           Negotiation of Co-Commercialization Agreement.
 
(i)           Preparation, Negotiation, Execution and Delivery.  Within * (*)
days after ARQULE provides a Co-Commercialization Option Notice, the Parties
shall commence the preparation of a Co-Commercialization Agreement (the
“Co-Commercialization Agreement”) which shall (1) provide for the terms
applicable to such Co-Commercialization; (2) conform in all material respects
with the terms and conditions set forth in this Agreement and on Schedule 2
attached hereto; and (3) include such additional provisions as are usual and
customary for inclusion in a co-promotion agreement between companies in the
pharmaceutical industry.  For purposes of clarity, any additional terms
negotiated by the Parties for inclusion in the Co-Commercialization Agreement
shall supplement and shall not materially expand, limit or change the terms set
forth in this Agreement and on Schedule 2 attached hereto.  The Parties hereby
acknowledge and agree that the Co-Commercialization Agreement shall provide that
(1) the Parties shall share Co-Commercialization activities with respect to such
Co-Commercialized Licensed Product in the Co-Commercialization Territory with
ARQULE providing, on an Indication-by-Indication basis, at its option, up to *
percent (*%) of all required Primary Detail Equivalents, but no more than * (*)
representatives unless a Licensed Product is approved for * (*) or more Targeted
Indications, pursuant to the Co-Commercialization Plan; (2) DS shall be
responsible for all account management of community, academic and Veterans
hospitals and associated activities, including, but not limited to,
communication with hospital pharmacy and the pharmacy and therapeutics
committee, formulary management and contracting; (3) DS shall reimburse ARQULE
for the fully-burdened cost incurred by ARQULE in conducting such
Co-Commercialization activities, but in no event shall such rate be in excess of
the fully burdened cost to DS of employing or otherwise engaging its own
representatives who detail its oncology products in the Co-Commercialization
Territory (including incentive compensation for the ARQULE sales personnel on
the same basis as the incentive compensation of DS personnel in the
Co-Commercialization Territory); (4) such ARQULE sales personnel shall engage in
Detailing the Co-Commercialized Licensed Product and any other product being
co-promoted by ARQULE and DS in the first position, but shall not expend more
than * percent (*%) of the detailing effort on any other products unless the
Parties agree, and shall not promote any other product that is directly
competitive with the Co-Commercialized Licensed Product or any other product of
DS; provided, that in the event ARQULE’s sales personnel promote any product
that is not being co-promoted by ARQULE and DS, there shall be a reduction in
DS’s reimbursement of ARQULE’s cost that is proportional to the percentage of
detailing effort expended on products that are not being co-promoted by ARQULE
and DS; and (5) the Parties shall create the USJCC for the Co-Commercialization
of the Co-Commercialized Licensed Product in the Co-Commercialization
Territory.  For clarity, in the event that ARQULE exercises the
Co-Commercialization Option, the Parties shall negotiate and execute the
Co-Commercialization Agreement as set forth herein and form the USJCC as set
forth in Section 2.2.  The Parties shall negotiate the Co-Commercialization
Agreement in good faith and with sufficient diligence as is required to execute
and deliver the Co-Commercialization Agreement within * (*) days after ARQULE
provides the Co-Commercialization Option Notice.
 
(ii)           Dispute Resolution.  In the event the Parties fail to execute and
deliver the Co-Commercialization Agreement within the * (*) day period described
in Section 3.12.1(c)(i), the Parties shall (1) use reasonable efforts to
complete such negotiations and to execute and deliver the Co-Commercialization
Agreement as soon as possible after such * (*) day period; and (2) without
limiting the generality of the foregoing, after the expiration of such * (*) day
period, each produce a list of issues on which they have failed to reach
agreement and submit its list to the JEC to be resolved as a Joint Decision.
 
 
50

--------------------------------------------------------------------------------

 
 
3.12.2      Co-Commercialization Plan.  In the event that ARQULE exercises the
Co-Commercialization Option, within * (*) days after the Initiation of a Phase 3
Clinical Trial with respect to each Licensed Product, DS shall, with advance
input from ARQULE, prepare a Co-Commercialization plan (the
“Co-Commercialization Plan”) for each Co-Commercialized Licensed Product for the
Co-Commercialization Territory which shall include, but not be limited to, (a)
demographics and market dynamics, market strategies, and estimated launch date
of such Co-Commercialized Licensed Product in the Co Commercialization
Territory, (b) a sales and expense forecast (including at least five (5) years
of estimated sales and expenses), manufacturing plans and targeted label claims
for such Co-Commercialized Licensed Product in the Co-Commercialization
Territory, (c) a marketing plan (including five (5) year advertising and
Detailing forecasts and Pricing strategies) for such Co-Commercialized Licensed
Product in the Co-Commercialization Territory, (d) a five (5) year budget for
such Co-Commercialized Licensed Product for the Co-Commercialization Territory,
and (e) sales force strategy, training plans, territorial divisions and
allocation of targeted audience.  DS shall submit such Co-Commercialization Plan
to the USJCC for review and approval within * (*) Business Days after it is
prepared.  USJCC members shall use reasonable efforts to reach agreement on any
such Co-Commercialization Plan.  In the event that, despite reasonable efforts,
agreement on a Co-Commercialization Plan cannot be reached by the USJCC within *
(*) Business Days after the USJCC first meets to review and approve such
Co-Commercialization Plan, then DS shall have the right to make the final
decision on whether to approve such Co-Commercialization Plan but shall only
exercise such right in good faith after full consideration of the positions of
both Parties.  The Co-Commercialization Plan shall be updated by DS, with
advance input from ARQULE, not less than annually.  Each amendment or
modification of each Co-Commercialization Plan for each Licensed Product that is
prepared by DS with advance input from ARQULE shall be submitted to the USJCC
for its review and approval within * (*) Business Days after it is
prepared.  USJCC members shall use reasonable efforts to reach agreement on any
such amendment or modification to the Co-Commercialization Plan.  In the event
that, despite reasonable efforts, agreement on an amendment or modification to
the Co-Commercialization Plan cannot be reached by the USJCC within * (*)
Business Days after the USJCC first meets to review and approve such amendment
or modification, then DS shall have the right to make the final decision on
whether to approve such amendment or modification but shall only exercise such
right in good faith after full consideration of the positions of both Parties.
 
3.12.3      Labeling.  All product labels for Co-Commercialized Licensed
Products shall include, in equal prominence, the names of both DS and
ARQULE.  The JEC shall have the responsibility of meeting not less frequently
than annually and deciding whether changes in the particular appearance in
labeling of packaging and containers of Co-Commercialized Licensed Products or
in the product information are required.
 
 
51

--------------------------------------------------------------------------------

 
 
3.12.4      Promotional Activities.  The form and content of all information
communicated in all Details or other communications to health care
professionals, including but not limited to Product Promotional Materials, by or
on behalf of ARQULE for the Co-Commercialized Licensed Product shall be those
developed by DS and in use by the corresponding DS sales force.  ARQULE shall
limit its claims of safety and efficacy for the Co-Commercialized Licensed
Product to those which are consistent with DS’s approved labeling for the
Co-Commercialized Licensed Product and shall provide appropriate balance in all
communications regarding the Co-Commercialized Licensed Product.  ARQULE shall
detail the Licensed Product in adherence to all applicable legal, regulatory,
professional and policy requirements, including all applicable DS policies which
have been provided to ARQULE in writing, as they may exist from time to
time.  DS shall handle exclusively all non-promotional activities including
continuing medical education, medical liaisons, charitable grants and the like.
 
3.12.5      Cooperation; Additional Information.  In connection with ARQULE’s
consideration of the exercise of a Co-Commercialization Option with respect to
each Licensed Product, DS shall provide ARQULE with any information Controlled
by DS and reasonably requested by ARQULE that is necessary or useful to ARQULE
in determining whether to exercise such Co-Commercialization Option.
 
3.13         Costs of Commercialization.  DS shall be responsible for * percent
(*%) of the costs of Commercialization of all Licensed Products, subject to the
terms of this Agreement and the Co-Commercialization Agreement with respect to
the payment for Details performed by ARQULE.
 
 
52

--------------------------------------------------------------------------------

 
 
3.14         Expansion of the Field.  If at any time during the Term of this
Agreement, DS desires to add one or more Non-Cancer Indications to the Field
with respect to a Collaboration Compound or Licensed Product for purposes of
this Agreement, DS shall give written notice to ARQULE, specifying the
particular Collaboration Compound or Licensed Product and Non-Cancer Indication
(each, an “Indication Proposal Notice”).  ARQULE shall, on or before * (*) days
from the date of the Indication Proposal Notice, provide DS with a written
response as to whether or not it Controls the Technology and Patent Rights
applicable to such Licensed Product for such Non-Cancer Indication.  If ARQULE
Controls the Technology and Patent Rights to such Licensed Product for such
Non-Cancer Indication, the Parties shall for a period of * (*) days from the
date DS receives the written response from ARQULE negotiate in good faith to
complete and execute any amendment to this Agreement that may be required to add
the Non-Cancer Indication to the definition of Field for purposes of this
Agreement, including, without limitation, the inclusion of any amendments to the
applicable Global Development Plans, and/or Product Commercialization Plans, as
well as any amendments to the compensation payable by DS pursuant to Article 4,
that may be required to add such Non-Cancer Indication to the Field; provided,
that, (a) if any such Non-Cancer Indication is added to the Field, the royalties
for such Non-Cancer Indication will be the same as for the other Targeted
Indications and (b) such Non-Cancer Indication will be included as a Targeted
Indication for purposes of determining whether a Milestone Event has been
achieved in Section 4.2.1.  Upon the execution of such amendment by the Parties,
any Non-Cancer Indication on which the Parties so agree shall be referred to
herein as an “Approved Non-Cancer Indication” for purposes of this
Agreement.  If the Parties are unable to agree upon terms and conditions of such
amendment on or before expiration of such * (*) day period despite their
respective good faith efforts, then the Parties shall refer such matter to JEC
to be resolved as a Unanimous Decision.
 
4.             PAYMENTS
 
4.1           Up-front Fee.  DS shall pay ARQULE a non-refundable,
non-creditable up-front fee (the “Upfront Fee”) in the aggregate amount of (a)
Ten Million Dollars (U.S.  $10,000,000), payable by wire transfer in accordance
with the wire transfer instructions of ARQULE provided in writing to DS, within
thirty (30) days of the Effective Date and (b) * Million Dollars (U.S.$*)
payable by wire transfer in accordance with the wire transfer instructions of
ARQULE provided in writing to DS, within * (*) days of the Initiation of the
*.  For the avoidance of doubt, the Upfront Fee is the “License Fee” as such
term is used in Section 5.2 of the Collaboration Research Agreement.
 
 
53

--------------------------------------------------------------------------------

 
 
4.2           Milestone Payments.
 
4.2.1        Milestones.
 
(a)           Development and Regulatory Milestones.  Subject to Sections
4.2.2(c) and (d), DS shall make the following non-refundable payments to ARQULE
within * (*) days after the occurrence of each of the following milestone events
for each Licensed Product that achieves each such milestone:
 
Milestone Event
 
Milestone Payment
  1.  *
 
  $* million
  2.  *
 
  $* million
  3.  *
 
  $* million
  4.  *
 
  $* million
  5.  *
 
  $* million
  6.  *
 
  $* million
  7.  *
 
  $* million
  8.  *
 
  $* million
  9.  *
 
  $* million
  10.  *
 
  $* million
  11.  *
 
  $* million
  12.  *
 
  $* million
  13.  *
 
  $* million
  14.  *
 
  $* million
  15.  *
 
  $* million
  16.  *
 
  $* million
  17.  *
 
  $* million
  18.  *
 
  $* million

 
 
54

--------------------------------------------------------------------------------

 
 
Milestone Event
 
Milestone Payment

  19.  *
 
  $* million
  20.  *
 
  $* million
  21.  *
 
  $* million

 
(b)           Sales Milestones.  In addition to the milestone payments
contemplated by Section 4.2.1(a), DS shall make each of the following
non-refundable, one-time payments to ARQULE within * (*) days after the first
occurrence of the corresponding milestone event for the applicable Licensed
Product:
 
Milestone Event
 
Milestone Payment
  Annual Net Sales in a Calendar Year of $* million
 
$* million
  Annual Net Sales in a Calendar Year of $* million
 
$* million
  Annual Net Sales in a Calendar Year of $* billion
 
$* million
  Annual Net Sales in a Calendar Year of $* billion
 
$* million

 
 
55

--------------------------------------------------------------------------------

 
 
4.2.2        Notice and Payment of Milestones.
 
(a)           Definition of Indication.  For purposes of clarity, the use of the
term Indication, if it is a Cancer Indication, in Section 4.2.1(a) above shall
refer to a particular tumor type and not to changes in, or expansion of, the
regulatory label applicable to a given tumor type.
 
(b)           Notice of Milestone Events.  DS shall provide ARQULE with written
notice within * (*) days of each occurrence of a milestone event set forth
above.  In the event that, notwithstanding the fact that DS has not given such a
notice, and ARQULE believes any such milestone event has occurred, it shall so
notify DS in writing and shall provide to DS the data, documentation or other
information that supports its belief.  Any dispute under this Section 4.2.2 that
relates to whether or not a milestone event has occurred shall first be referred
to the JEC to be resolved in accordance with Section 2.1.5 as a Joint Decision.
 
(c)           Skipped Milestones.  If at the time any given milestone payment
set forth in Section 4.2.1 is due and one or more preceding milestone payments
for antecedent milestone events, for the same Indication in the case of
development and regulatory milestones, have not been paid, then such unpaid
preceding milestone payments shall be paid at such time as well.  For example,
(i) if a milestone payment is made for the filing or Acceptance of a Drug
Approval Application with respect to a Licensed Product for the second
Indication but no Phase 3 Clinical Trials were conducted with respect to that
Licensed Product for the second Indication, the milestone payment associated
with the Initiation of a Phase 3 Clinical Trial for that Licensed Product will
be paid concurrently with the milestone payment for the filing or Acceptance of
a Drug Approval Application for the second Indication and (ii) if the first
Calendar Year in which Net Sales reach $* million is also the first Calendar
Year in which Net Sales reach $* million, then both the milestone payment for
achievement of $* million of Net Sales and the milestone payment for achievement
of $* million of Net Sales will be paid concurrently.
 
 
56

--------------------------------------------------------------------------------

 
 
(d)           Crediting of Milestone Payments for Back-Up Compounds.  In the
event that any milestone payment is made for a Licensed Product, the Development
and/or Commercialization of such Licensed Product is subsequently terminated and
a Back-Up Compound with respect to such Licensed Product is Developed and/or
Commercialized in lieu of such Licensed Product, then all such previously paid
milestone payments paid with respect to such terminated Licensed Product shall
be creditable against the same milestone payments due and payable for such
Back-Up Compound.
 
4.3           Payment of Royalties; Royalty Rates; Accounting and Records.
 
4.3.1        Payment of Royalties.  DS shall pay ARQULE a royalty based on
Annual Net Sales of each Licensed Product in the Territory in each Calendar Year
(or partial Calendar Year) commencing with the First Commercial Sale of such
Licensed Product in any country in the Territory and ending upon the last day of
the last Royalty Term for such Licensed Product, at the following rates:
 
Annual Net Sales Increment in the Territory
 
Royalty Rate applicable for such tier
 
  Up to $* million
 
*%
  Above $* million, but less than or equal to $* billion
 
*%
  Above $* billion
 
*%

 
(a)           Adjustments to Royalties.
 
(i)           In the event that a Licensed Product is sold as part of a
Combination Product, where “Combination Product” means any unified dose
(e.g.  not a kit of two separate and distinct drug dosage forms) of
pharmaceutical product which is comprised of Licensed Product and other
therapeutically active compound(s) and/or ingredients (collectively the “Other
Products”), Net Sales for the purpose of calculating the royalty for such
Combination Product shall be (i) discussed and agreed by the Parties (in case of
such other therapeutically active compound(s) and/or ingredients for which DS is
not obligated to pay a royalty to a Third Party); or (ii) determined by
multiplying the Net Sales of the Combination Product by the fraction, A / (A+B)
where A is the estimated commercial value of the Licensed Product when sold
separately in finished form, and B is the estimated commercial value of the
Other Products sold separately in finished form (in case of such other
therapeutically active compound(s) and/or ingredients for which DS is obligated
to pay a royalty to a Third Party).  “Estimated commercial value” shall be
determined by agreement of the Parties using criteria to be mutually agreed upon
by the Parties.  If the Parties do not agree on the estimated commercial value
of the Licensed Product and the Other Products, such dispute shall be referred
to the JEC to be resolved in accordance with Section 2.1.5 as a Joint Decision.
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           If any Licensed Product is sold in a country and is only covered
by a Valid Claim that is included in the Joint Patent Rights, then, during the
period commencing on the * (*) anniversary of the First Commercial Sale of such
Licensed Product in such country and continuing until the last day of the
applicable Royalty Term with respect to such Licensed Product in such country,
the royalty rates in such country shall be reduced by * percent (*%) of the
rates set forth above.  If the royalty rate on a Licensed Product is reduced in
a country under this Section 4.3.1(a)(ii) and is subsequently covered by a Valid
Claim under the Licensed Patent Rights other than the Joint Patent Rights in
such country, the full royalty rates otherwise applicable shall be reinstated
for so long as such Valid Claim covers the Licensed Product during the remainder
of the applicable Royalty Term.
 
(iii)          In the event that one or more Third Parties sell a Generic
Licensed Product (as defined below) in any country in which a Licensed Product
is then being sold by DS, then, (i) during any Calendar Quarter in which sales
of the Generic Licensed Product by such Third Parties are equal to or greater
than * percent (*%) but less than * percent (*%) of aggregate unit sales of
Licensed Products and Generic Licensed Products in such country (as measured by
prescriptions or other similar information available from a Third Party Data
Provider and applicable to such country) the applicable royalties in effect with
respect to such Licensed Product in such country as specified in Section 4.3.1
shall be reduced by * percent (*%) and (ii) during any Calendar Quarter in which
sales of the Generic Licensed Products by such Third Parties are equal to or
greater than * percent (*%) of aggregate unit sales of Licensed Products and
Generic Licensed Products in such country (as measured by prescriptions or other
similar information available from a Third Party Data Provider and applicable to
such country) the applicable royalties in effect with respect to such Licensed
Product in such country as specified in Section 4.3.1 shall be reduced by *
percent (*%).  Notwithstanding the foregoing, (i) DS’s obligation to pay
royalties at * percent (*%) of the applicable royalty rates shall be reinstated
on the first day of the Calendar Quarter immediately following the Calendar
Quarter in which sales of such Generic Licensed Products account for less than*
percent (*%) but more than * percent (*%) of aggregate unit sales of Licensed
Products and Generic Licensed Products in such country and (ii) DS’s obligation
to pay royalties at the full royalty rates shall be reinstated on the first day
of the Calendar Quarter immediately following the Calendar Quarter in which
sales of such Generic Licensed Products account for * percent (*%) or less of
aggregate unit sales of Licensed Products and Generic Licensed Products in such
country.  For purposes of this Section 4.3.1(a)(iii), a “Generic Licensed
Product” means a pharmaceutical product that contains the same active ingredient
as a Licensed Product and is bioequivalent to such Licensed Product; provided,
that, any product sold by DS or any Affiliate or Sublicensee of DS shall not be
a Generic Licensed Product for purposes of this Agreement.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           Limit on Royalty Reductions.  Notwithstanding Sections
4.3.1(a)(ii) and 4.3.1(a)(iii), in no event shall the royalties owed under
Sections 4.3.1 with respect to a Licensed Product in a country be reduced by
operation of Sections 4.3.1(a)(ii) and 4.3.1(a)(iii), by more than * percent
(*%) of what would otherwise be owed under Section 4.3.1 with respect to such
Licensed Product in such country.
 
(c)           Payment Dates and Reports.  Royalty payments shall be made by DS
within* (*) days after the end of each Calendar Quarter, commencing with the
Calendar Quarter in which the First Commercial Sale of a Licensed Product
occurs.  DS shall also provide, at the same time each such payment is made, a
report showing:  (a) the Net Sales of each Licensed Product by type of Licensed
Product and country in the Territory; (b) the total amount of deductions from
gross sales to determine Net Sales; (c) the applicable royalty rates for
Licensed Products in each country in the Territory after applying any reductions
set forth above; and (d) a calculation of the amount of royalty due to ARQULE.
 
 
59

--------------------------------------------------------------------------------

 
 
4.3.2        Records; Audit Rights.  DS and its Affiliates and Sublicensees
shall keep and maintain for * (*) years, or such other period of time as
required by Applicable Laws if longer than * (*) years, from the date of each
payment of royalties hereunder complete and accurate records of gross sales and
Net Sales by DS and its Affiliates and Sublicensees of each Licensed Product, in
sufficient detail to allow royalties to be determined accurately.  ARQULE shall
have the right for a period of * (*) years, or such other period of time as
required by Applicable Laws if longer than * (*) years, after receiving any such
payment to appoint at its expense an independent certified public accountant
reasonably acceptable to DS to audit the relevant records of DS and its
Affiliates and Sublicensees to verify that the amount of such payment was
correctly determined.  DS and its Affiliates and Sublicensees shall each make
its records available for audit by such independent certified public accountant
during regular business hours at such place or places where such records are
customarily kept, upon * (*) days written notice from ARQULE.  Such audit right
shall not be exercised by ARQULE more than once in any Calendar Year or more
than once with respect to sales of a particular Licensed Product in a particular
period.  All records made available for audit shall be deemed to be Confidential
Information of DS.  The results of each audit, if any, shall be binding on both
Parties absent manifest error.  In the event there was an underpayment by DS
hereunder, DS shall promptly (but in any event no later than * (*) days after
DS’s receipt of the report so concluding) make payment to ARQULE of any
shortfall.  Should the audit lead to the discovery of a discrepancy to DS’s
detriment, then DS may credit the amount of the discrepancy without interest
against any future payments due to ARQULE under Section 4.3.1.  ARQULE shall
bear the full cost of such audit unless such audit discloses an underreporting
by DS of more than * percent (*%) of the aggregate amount of royalties payable
in any Calendar Year, in which case DS shall reimburse ARQULE for all costs
incurred by ARQULE in connection with such audit.
 
4.3.3        Overdue Payments.  All royalty payments not made within the time
period set forth in Section 4.3.1(c), including underpayments discovered during
an audit, and all milestone payments not made within the time period specified
in Section 4.3.1, shall bear interest at a rate of * percent (*%) per month from
the due date until paid in full or, if less, the maximum interest rate permitted
by Applicable Laws.  Any such overdue royalty or milestone payment shall, when
made, be accompanied by, and credited first to, all interest so accrued.
 
 
60

--------------------------------------------------------------------------------

 
 
4.3.4        Payments; Withholding Tax.
 
(a)           Payments in U.S. Dollars.  All payments made by DS under this
Article 4 shall be made by wire transfer in U.S. dollars in accordance with
instructions given in writing from time to time by ARQULE.
 
(b)           Withholding Taxes.  If Applicable Laws require withholding of
income or other taxes imposed upon any payments made by DS to ARQULE under this
Agreement, DS shall (i) make such withholding payments as may be required, (ii)
subtract such withholding payments from such payments, (iii) submit appropriate
proof of payment of the withholding taxes to ARQULE within a reasonable period
of time, and (iv) promptly provide ARQULE with all official receipts with
respect thereto.  DS shall render ARQULE reasonable assistance in order to allow
ARQULE to obtain the benefit of any present or future treaty against double
taxation which may apply to such payments.
 
4.3.5        Foreign Currency Exchange.  All payments to be made by DS to ARQULE
or by ARQULE to DS under this Agreement shall be made in United States dollars
and shall be paid by bank wire transfer to such bank account as may be
designated in writing by the other Party from time to time.  If, in any Calendar
Quarter, Net Sales are made in any currency other than United States dollars,
such Net Sales shall be converted into United States dollars using the
conversion rate as of the last day of such Calendar Quarter as published in the
Wall Street Journal.
 
5.             CONFIDENTIALITY
 
5.1           Confidentiality.
 
5.1.1        Confidentiality Obligations.  ARQULE and DS each recognizes that
the other Party’s Confidential Information and Proprietary Materials constitute
highly valuable assets of such other Party.  ARQULE and DS each agrees that,
subject to Sections 5.1.2 and 5.3, (a) it will not disclose, and will cause its
Affiliates and Sublicensees not to disclose, any Confidential Information or
Proprietary Materials of the other Party, and (b) it will not use, and will
cause its Affiliates and Sublicensees not to use, any Confidential Information
or Proprietary Materials of the other Party except as expressly permitted
hereunder.  The obligations of each Party under this Section 5.1.1 shall remain
in effect during the Term and for an additional * (*) years following the
expiration or termination of this Agreement.
 
 
61

--------------------------------------------------------------------------------

 
 
5.1.2        Limited Disclosure.  ARQULE and DS each agrees that disclosure of
its Confidential Information or any transfer of its Proprietary Materials may be
made by the other Party to (a) any employee, consultant or Affiliate of such
other Party who requires such Confidential Information or Proprietary Materials
for a Party to exercise its rights or carry out its responsibilities under this
Agreement or (b) Third Party subcontractors engaged by a Party to enable such
other Party to exercise its rights or to carry out its responsibilities under
this Agreement; provided, that, any such disclosure or transfer shall only be
made to Persons who are bound by written obligations as described in Section
5.1.3.  In addition, ARQULE and DS each agrees that the other Party may disclose
its Confidential Information (a) on a need-to-know basis to such other Party’s
legal and financial advisors, (b) as reasonably necessary in connection with an
actual or potential permitted sublicense of such other Party’s rights hereunder,
(c) to investment bankers, analysts, investors and potential investors, lenders
and potential lenders and other sources and other potential sources of
financing, or any acquirer or merger partner and potential acquirer or merger
partner, as applicable, as reasonably necessary in connection with an actual or
potential (i) debt, equity or other financing of such other Party or (ii)
merger, acquisition, consolidation, share exchange or other similar transaction
involving such Party and any Third Party, and (d) for any other purpose with the
other Party’s consent, not to be unreasonably withheld.  In addition, each Party
agrees that the other Party may disclose such Party’s Confidential Information
or provide such Party’s Proprietary Materials (A) as reasonably necessary to
file, prosecute or maintain Patent Rights, or to file, prosecute or defend
litigation related to Patent Rights, in accordance with this Agreement; or (B)
as required by Applicable Laws as determined by the disclosing Party in its
reasonable discretion; provided, that, in the case of any disclosure under this
clause (B), the disclosing Party shall (1) if practicable, provide the other
Party with reasonable advance notice of and an opportunity to comment on any
such required disclosure and (2) if requested by the other Party, cooperate in
all reasonable respects with the other Party’s efforts to obtain confidential
treatment or a protective order with respect to any such disclosure, at the
other Party’s expense.  Notwithstanding the foregoing, (x) DS may disclose
Mechanism of Inhibition Information only to individuals who are employees of DS
and its Affiliates, and Sublicensees who are directly engaged in the Development
of a Collaboration Compound and who require such Mechanism of Inhibition
Information in order to perform the Development activities assigned to them
(each, a “Permitted Employee”), and not to consultants, Third Party
subcontractors and (y) DS may not include any Mechanism of Inhibition
Information in any hardcopy or electronic database or other archive to which any
person who is not a Permitted Employee has access.
 
 
62

--------------------------------------------------------------------------------

 
 
5.1.3        Employees, Consultants and Third Party Subcontractors.  ARQULE and
DS each hereby represents that all of its employees and consultants, all of the
employees and consultants of its Affiliates, and Sublicensees and all of its
Third Party subcontractors who participate in the activities of the
Collaboration or have access to Confidential Information or Proprietary
Materials of the other Party are or will, prior to their participation or
access, be bound by written obligations to maintain such Confidential
Information or Proprietary Materials in confidence.  Each Party agrees to use,
and to cause its Affiliates, Sublicensees and Third Party subcontractors to use,
reasonable efforts to enforce such obligations and to prohibit its employees and
consultants from using such information except as expressly permitted
hereunder.  Each Party will be liable to the other for any disclosure or misuse
by its employees, consultants, Affiliates, Sublicensees or Third Party
subcontractors of Confidential Information or Proprietary Materials of the other
Party.
 
5.2           Publicity.  The Parties acknowledge that the terms of this
Agreement constitute Confidential Information of each Party and may not be
disclosed except as permitted by Section 5.1.2 and this Section 5.2.  In
addition, a copy of this Agreement may be filed by either Party with the
Securities and Exchange Commission if such filing is required by law or
regulation.  In connection with any such filing, such Party shall endeavor to
obtain confidential treatment of economic and trade secret information, and
shall provide the other Party with the proposed confidential treatment request
with reasonable time for such other Party to provide comments, which comments
shall be reasonably considered by the filing Party.  Except for public
announcements of the occurrence of any milestone event and any event that ARQULE
or DS reasonably believes is material under Applicable Laws, neither Party shall
issue a press or news release or make any similar public announcement (it being
understood that publication in scientific journals, presentation at scientific
conferences and meetings and the like are intended to be covered by Section 5.3
and not subject to this Section 5.2) related to the Development Program without
the prior written consent of the other Party.  Each Party shall provide the
other Party an advance copy of any proposed press release relating to this
Agreement or any Licensed Product to the extent reasonably practicable and shall
consider any comments or proposals for a joint press release if agreed to by the
Parties.
 
 
63

--------------------------------------------------------------------------------

 
 
5.3           Publications and Presentations.  The Parties acknowledge that
scientific publications and presentations must be strictly monitored to prevent
any adverse effect from premature publication or dissemination of results of the
activities hereunder.  Notwithstanding anything to the contrary contained
herein, the right to publish or present, or permit to be published or presented,
the results of the Research Program shall be governed by the terms of the
Collaborative Research Agreement.  Each Party agrees that, except as required by
Applicable Laws, it shall not publish or present, or permit to be published or
presented, the results of the Development Program without the prior review by
the other Party.  Each Party shall provide to the other Party the opportunity to
review each of the submitting Party’s proposed abstracts, manuscripts or
presentations (including, without limitation, information to be presented
verbally) that relate to the Development Program at least * (*) days prior to
its intended presentation or submission for publication, and such submitting
Party agrees, upon written request from the other Party given within such * (*)
day period, not to submit such abstract or manuscript for publication or to make
such presentation until the other Party is given up to * (*) days from the date
of such written request to seek appropriate patent protection for any material
in such publication or presentation that it reasonably believes may be
patentable.  In the event that the Parties disagree on a proposed publication or
presentation, they will discuss the matter in good faith and ARQULE shall have
the right to make the final decision on publication or presentation of the
results of the Research Program and DS shall have the right to make the final
decision on publication or presentation of the results of the Development
Program.  Once such abstracts, manuscripts or presentations have been published
or presented by each Party in accordance with this Section 5.3, the same
abstracts, manuscripts or presentations do not have to be provided again to the
other Party for review for a later submission for publication.  Each Party also
shall have the right to require that any of its Confidential Information that is
disclosed in any such proposed publication or presentation be deleted prior to
such publication or presentation, provided that ARQULE shall be permitted to use
data generated by ARQULE and information about AKT in any such publication or
presentation.  In any permitted publication or presentation by a Party, the
other Party’s contribution shall be duly recognized, and co-authorship shall be
determined in accordance with customary standards.  Each Party expressly
acknowledges that the other Party’s business may be substantially dependent on
its ability to publish results in scientific journals, presentation at
scientific conferences and meetings.
 
 
64

--------------------------------------------------------------------------------

 
 
5.4           Prior Approved Publication.  Notwithstanding Sections 5.2 and 5.3,
either Party may include in a public disclosure or in a scientific or medical
publication or representation, without prior delivery to or review by the other
Party, any information which has previously been included in a public disclosure
or scientific or medical publication that has been reviewed pursuant to Section
5.2 or Section 5.3 or published or publicly disclosed by the other Party.
 
5.5           Mechanism of Inhibition Information.  Notwithstanding anything to
the contrary set forth herein, including without limitation, the right to
disclose Confidential Information of ARQULE set forth in Section 5.2 and the
rights to publish set forth in Section 5.3, DS shall in no event disclose any
Mechanism of Inhibition Information, except for disclosure to Permitted
Employee.
 
5.6           Retention of Documents, Date and Trial Master
File.  Notwithstanding any other provision in this Agreement regarding the
return or transfer of Confidential Information or Clinical Trial data or
documents, any Party that is a sponsor of a Clinical Trial involving the
Collaboration Compound or Licensed Product shall retain all documents and data,
including, but not limited to the trial master file, required to be retained
under regulatory laws or under regulations promulgated by any Regulatory
Authority.  This provision does not preclude a Party that is retaining such
documents and data from also providing copies of such documents and data to the
other Party if required under other Sections of this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
6.            LICENSE GRANTS; EXCLUSIVITY
 
6.1           Licenses.
 
6.1.1        ARQULE License Grants.
 
(a)           Development Program.  Subject to the other terms of this
Agreement, ARQULE hereby grants to DS and its Affiliates an exclusive, except as
to ARQULE as set forth herein, royalty-free, worldwide license or sublicense
(with respect to Licensed Technology and Licensed Patent Rights licensed by
Third Parties to ARQULE) during the Term, with the right to grant sublicenses
solely as provided in Section 6.2, under Licensed Technology and Licensed Patent
Rights for the sole purpose of conducting DS Development Activities as part of
the Development Program, including without limitation, the Manufacture of
Collaboration Compounds and Licensed Products for use in
Development.  Notwithstanding the foregoing, during the Term, subject to the
terms and conditions of this Agreement, (including, without limitation, Section
6.4.1), ARQULE hereby retains the right to Develop and Commercialize all Waived
Compounds or Terminated Compounds.  For avoidance of doubt, ARQULE shall not
Develop or Commercialize during the Term any Waived Compounds or Terminated
Compounds, any of which is an AKT Inhibitor.
 
(b)           Commercialization Licenses.  Subject to the other terms of this
Agreement, ARQULE hereby grants to DS and its Affiliates (i) an exclusive,
except as to ARQULE as set forth herein, royalty-bearing license or sublicense
(with respect to Licensed Technology and Licensed Patent Rights licensed by
Third Parties to ARQULE) during the Term, with the right to grant sublicenses
subject to Section 6.2, under Licensed Technology and Licensed Patent Rights for
the sole purpose of Commercializing Co-Commercialized Licensed Products in the
Field in the U.S.  Territory and (ii) an exclusive (even as to ARQULE),
royalty-bearing license or sublicense (with respect to Licensed Technology and
Licensed Patent Rights licensed by Third Parties to ARQULE) during the Term,
including the right to grant sublicenses solely as provided in Section 6.2,
under Licensed Technology and Licensed Patent Rights for the sole purpose of
Commercializing Licensed Products in the Field in any country or territory in
the Territory, other than the U.S.  Territory.
 
6.1.2        DS License Grants.
 
(a)           Development Program.  Subject to the other terms of this Agreement
(including, without limitation Section 3.9.2), DS hereby grants to ARQULE a
non-exclusive, royalty-free, worldwide license during the Term, without the
right to grant sublicenses, under DS Technology, DS Patent Rights for the sole
purpose of conducting ARQULE Development Activities as part of the Development
Program.
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           Co-Commercialized Licensed Products.  Subject to the other terms
of this Agreement, DS hereby grants to ARQULE a non-exclusive, royalty-free
license during the Term, without the right to grant sublicenses, under DS
Technology and DS Patent Rights for the sole purpose of Co-Commercialization of
Co-Commercialized Licensed Products in the Field in the U.S. Territory.
 
6.1.3           Disclosure of Technology.  Each Party shall disclose to the
other Party all Technology and Patent Rights Controlled by such Party that is
reasonably necessary or useful for the Development, or Commercialization of
Licensed Products, and all such Technology and Patent Rights shall be included
in the licenses granted in this Section 6.1.
 
6.1.4           Waived Compound; Terminated Compounds.  Subject to the terms and
conditions of this Agreement (including, without limitation, Section 6.4.1), DS
hereby grants to ARQULE and its Affiliates an exclusive, worldwide, royalty-free
license, with the right to grant sublicenses, under DS Program Technology, DS
Program Patent Rights and DS’s interest in Joint Technology and Joint Patent
Rights to research, develop, have developed, make, have made, use, distribute
for sale, sell, offer for sale, import and have imported Waived Compounds or
Terminated Compounds, any of which is not an AKT Inhibitor, for any and all
uses, both within and outside of the Field.  Subject to Section 8.1.5, DS shall
retain all rights to such DS Program Technology, DS Program Patent Rights and
DS’s interest in Joint Technology and Joint Patent Rights for all other
purposes.
 
6.2           Right to Sublicense.  DS shall have the right to grant sublicenses
to Sublicensees under the licenses granted to it under this Agreement with
respect to Collaboration Compounds and Licensed Products; provided, that, (a) it
shall be a condition of any such sublicense that such Sublicensee agrees to be
bound by all terms of this Agreement applicable to the Development or
Commercialization, as the case may be, of Licensed Products in the Field in the
Territory (including, without limitation, Article 5); (b) DS shall provide
written notice to ARQULE of any such proposed sublicense at least * (*)  days
prior to such execution and provide copies to ARQULE of each such sublicense in
the form to be executed at least ten (10) Business Days prior to such execution;
(c) if DS grants a sublicense to a Sublicensee, DS shall be deemed to have
guaranteed that such Sublicensee will fulfill all of DS’s obligations under this
Agreement applicable to the subject matter of such sublicense; and (d) DS shall
not be relieved of its obligations pursuant to this Agreement as a result of
such sublicense.  In addition to clauses (a) through (d), any sublicenses to
sell Licensed Products or Co-Commercialized Licensed Products granted by DS to
Sublicensee under this Section 6.2 shall require ARQULE’s consent, which consent
shall not be unreasonably withheld, delayed or conditioned.
 
 
67

--------------------------------------------------------------------------------

 
 
6.3           No Other Rights.  DS shall have no rights to use or otherwise
exploit ARQULE Technology, ARQULE Patent Rights, or ARQULE Proprietary
Materials, and ARQULE shall have no rights to use or otherwise exploit DS
Technology, DS Patent Rights or DS Proprietary Materials, in each case, except
as expressly set forth in this Article 6.
 
6.4           Exclusivity.
 
6.4.1        ARQULE.  During the Term, ARQULE shall not, and shall cause each of
its Affiliates to not, conduct or fund any research, development or
commercialization activity, either on its own, or with, for the benefit of, or
sponsored by, any Third Party, that involves the research, development or
commercialization of, or grant any license or other rights to any Third Party to
utilize any Technology or Patent Rights Controlled by ARQULE or any of its
Affiliates for the express purpose of *.  For clarity, during the Term, ARQULE
shall have the right to research, develop and/or commercialize, and grant
licenses or other rights to any Third Party to utilize any Proprietary
Materials, Technology or Patent Rights Controlled in whole or in part by ARQULE
or any of its Affiliates for the purpose of *.
 
6.4.2        DS.  During the Term, DS shall not, and shall cause each of its
Affiliates to not, conduct any research, development or commercialization
activity, either on its own, or with, for the benefit of, or sponsored by, any
Third Party, that involves the research, development or commercialization of, or
grant any license or other rights to any Third Party to utilize any Technology
or Patent Rights Controlled by DS or any of its Affiliates for the express
purpose of *.
 
 
68

--------------------------------------------------------------------------------

 
 
6.4.3        Permitted Transactions.  If either Party enters into an agreement
for a Permitted Transaction, all Technology and Patent Right granted to such
Party under the Permitted Transaction shall be included without further action
in the licenses granted to the other Party by Section 6.1.1 or 6.1.2.
 
6.5           Use of Third Party Technology.  Neither Party shall have any
obligation to use any Patent Rights (other than the Licensed Patent Rights,
Joint Patent Rights or DS Patent Rights) in connection with the Development or
Commercialization of any Collaboration Compound or Licensed Product, and each
Party hereby agrees that, except as provided in the Global Development Plan or
as agreed to between the Parties following a proposal submitted in accordance
with this Section 6.5, it shall not use any Technology owned or controlled by a
Third Party (“Third Party Development Technology”) in the Development and/or
Commercialization of any Collaboration Compound or Licensed Product if the other
Party would thereby be required to pay a royalty or other compensation to the
Third Party holder of rights to that Technology in connection therewith.  Either
Party may at any time during the Term submit to the other Party and to the JEC a
proposal to license Third Party Development Technology that such party
reasonably believes would be necessary or useful in order to Develop or
Commercialize any Collaboration Compound or Licensed Product.  Such proposal
shall contain, at a minimum, information supporting the rationale for such
license from a scientific, regulatory and commercial standpoint, an estimated
Development critical path and a good faith estimate of the cost of such
license.  Any decision with respect to the license of any such Third Party
Development Technology shall be made by DS.  If DS determines that a license to
such Third Party Development Technology should be obtained, unless otherwise
agreed by the Parties, DS shall be responsible for negotiating and executing
such license agreement and DS shall be solely responsible for the consideration
payable in such license agreement with respect to the license of such Third
party Development Technology.
 
7.            INTELLECTUAL PROPERTY RIGHTS
 
7.1           ARQULE Intellectual Property Rights.  ARQULE shall have sole and
exclusive ownership of all right, title and interest on a worldwide basis in and
to any and all ARQULE Technology and ARQULE Patent Rights.
 
 
69

--------------------------------------------------------------------------------

 
 
7.2           DS Intellectual Property Rights.  DS shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to any
and all DS Technology, Product Trademarks and DS Patent Rights.
 
7.3           Joint Technology and Joint Patent Rights.  DS and ARQULE shall
jointly own all Joint Technology and Joint Patent Rights.  Notwithstanding
anything to the contrary contained in this Agreement or under Applicable Laws,
except to the extent exclusively licensed to one Party under this Agreement, the
Parties hereby agree that either Party may use or license or sublicense to
Affiliates or Third Parties all or any portion of its interest in Joint
Technology and/or Joint Patent Rights or jointly owned Confidential Information
or Proprietary Materials for use outside the Field without the prior written
consent of the other Party, without restriction and without the obligation to
provide compensation to the other Party; provided, that, during the Term,
neither Party may use or license or sublicense to Third Parties all or any
portion of its interest in Joint Technology and/or Joint Patent Rights or
jointly owned Confidential Information or Proprietary Materials for use in the
Field against AKT.
 
7.4           Patent Coordinators.  ARQULE and DS shall each appoint a patent
coordinator reasonably acceptable to the other Party (each, a “Patent
Coordinator”) to serve as such Party’s primary liaison with the other Party on
matters relating to patent filing, prosecution, maintenance and
enforcement.  Each Party may replace its Patent Coordinator at any time by
notice in writing to the other Party.  The initial Patent Coordinators shall be:
 
For ARQULE:  Robert Connaughton, Esq., Vice President and Chief Corporate
Counsel, ArQule, Inc.
 
For DS:  Dr.  Kazuo Sato, General Manager, Intellectual Property, DAIICHI SANKYO
CO., LTD.
 
7.5           Notification of Program Technology Inventions.  Each Party will
promptly notify the other Party in writing of any Program Technology, whether or
not patentable, (i) that is conceived or first reduced to practice solely by one
or more employees or consultants of the notifying Party, alone or jointly with
any Third Party, or (ii) that is conceived or first reduced to practice jointly
by one or more employees or consultants of the notifying Party and the other
Party.
 
 
70

--------------------------------------------------------------------------------

 
 
7.6           Inventorship.  In case of a dispute between ARQULE and DS over
inventorship and, as a result, whether any particular Program Technology is
ARQULE Technology, DS Technology or Joint Technology, it shall be determined by
applicable United States patent law.
 
7.7           Cooperation.  Each Party shall cooperate with the other Party to
effect the intent of this Article 7, including without limitation by executing
documents and making its employees and independent contractors available to
execute documents as necessary to achieve the foregoing allocation of ownership
rights.
 
8.            FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
8.1           Patent Filing, Prosecution and Maintenance.
 
8.1.1        DS’s Prosecution Rights.
 
(a)           DS Program Technology.  Subject to Sections 8.1.4 and 8.1.5, DS,
acting through patent counsel or agents of its choice, shall be responsible for
the preparation, filing, prosecution and maintenance, at its sole cost and
expense, of Patent Rights covering DS Program Technology.  At DS’s request,
ARQULE shall cooperate with DS in all reasonable respects in connection with
such preparation, filing, prosecution and maintenance of such Patent Rights,
including but not limited to obtaining assignments to reflect chain of title
consistent with the terms of this Agreement, gaining United States patent term
extensions, supplementary protection certificates and any other extensions that
are now or become available in the future wherever applicable.
 
(b)           DS Background Technology.  DS, at its sole expense and acting
through patent counsel or agents of its choice, shall be responsible for the
preparation, filing, prosecution and maintenance of all Patent Rights covering
DS Background Technology.
 
 
71

--------------------------------------------------------------------------------

 
 
8.1.2        ARQULE Prosecution Rights.
 
(a)           ARQULE Program Technology.  Subject to Sections 8.1.4 and 8.1.5,
ARQULE, acting through patent counsel or agents of its choice, shall be
responsible for the preparation, filing, prosecution and maintenance, at its
sole cost and expense, of Patent Rights covering ARQULE Program Technology.  At
ARQULE’s request, DS shall cooperate with and assist ARQULE in all reasonable
respects in connection with such preparation, filing, prosecution and
maintenance of such Patent Rights, including but not limited to obtaining
assignments to reflect chain of title consistent with the terms of this
Agreement, gaining United States patent term extensions, supplementary
protection certificates and any other extensions that are now or become
available in the future wherever applicable.
 
(b)           ARQULE Background Technology.  ARQULE, at its sole expense and
acting through patent counsel or agents of its choice, shall be responsible for
the preparation, filing, prosecution and maintenance of all Patent Rights
covering ARQULE Background Technology.
 
8.1.3        Joint Prosecution.  In the case of Joint Patent Rights, the Parties
shall meet through the Patent Coordinators, or hold a teleconference or
videoconference, to discuss in good faith and agree upon the content and form of
any application for a Joint Patent Right and hereby agree that only the
application in the form as agreed between the Parties may be filed in respect of
the Joint Patent Rights.  Any dispute between the Patent Coordinators shall be
referred to the JEC for resolution as a Joint Decision.  The Parties shall share
the costs equally in respect of the preparation of the application, filing,
prosecution, grant and maintenance of any Joint Patent Right jointly filed; and
jointly instruct an appropriately qualified patent attorney to draft, file and
prosecute the application and each Party will have equal control over the
prosecution of the filing such that the patent attorney will only be able to act
on unanimous instructions.  In the event that one Party is (i) not interested,
or (ii) not willing to equally share the related cost and expense, with respect
to any Joint Patent Rights in a given country, then the other Party shall have
the right, at its own cost and expense, to file for and prosecute such Joint
Patent Rights in such country in both Parties’ names.
 
 
72

--------------------------------------------------------------------------------

 
 
8.1.4        Information and Cooperation.  Each Party that has responsibility
for filing and prosecuting any Patent Rights under this Section 8.1 (a “Filing
Party”) shall (a) regularly provide the other Party (the “Non-Filing Party”)
with copies of all patent applications filed hereunder for Program Technology
and other material submissions and correspondence with the patent offices, in
sufficient time to allow for review and comment by the Non-Filing Party; and (b)
provide the Non-Filing Party and its patent counsel with an opportunity to
consult with the Filing Party and its patent counsel regarding the filing and
contents of any such application, amendment, submission or response.  The advice
and suggestions of the Non-Filing Party and its patent counsel shall be taken
into consideration in good faith by such Filing Party and its patent counsel in
connection with such filing.  Each Filing Party shall pursue in good faith all
reasonable claims and take such other reasonable actions, as may be requested by
the Non-Filing Party in the prosecution of any Patent Rights covering any
Program Technology under this Section 8.1; provided, however, if the Filing
Party incurs any additional expense as a result of any such request, the
Non-Filing Party shall be responsible for the cost and expenses of pursuing any
such additional claim or taking such other activities.  In addition, DS agrees
that if ARQULE claims any action taken under Section 8.1.1(a) would be
detrimental to Patent Rights covering ARQULE Background Technology, ARQULE shall
provide written notice to DS and the Patent Coordinators shall, as promptly as
possible thereafter, meet to discuss and resolve such matter and, if they are
unable to resolve such matter, the Parties shall refer such matter to a mutually
agreeable outside patent counsel for resolution.
 
8.1.5        Abandonment.
 
(a)           Patent Rights owned solely by ARQULE or DS.  If a Filing Party
decides to abandon or to allow to lapse any of the Patent Rights covering any
Program Technology for which it has responsibility, it shall inform the
Non-Filing Party of such decision promptly and, in any event, so as to provide
the Non-Filing Party a reasonable amount of time to meet any applicable deadline
to establish or preserve such Patent Rights in such country or region.  The
Non-Filing Party shall have the right to assume responsibility for continuing
the prosecution of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, through patent counsel or agents of its choice,
which shall be at the Non-Filing Party’s sole expense.  The Non-Filing Party
shall not become an assignee of any such Patent Rights as a result of its
assumption of any such responsibility.  Upon transfer of such responsibility
under this Section 8.1.5(a), the Filing Party shall promptly deliver to the
Non-Filing Party copies of all necessary files related to the Patent Rights with
respect to which responsibility has been transferred and shall take all actions
and execute all documents reasonably necessary for the Non-Filing Party to
assume such responsibility.
 
 
73

--------------------------------------------------------------------------------

 
 
(b)           Joint Patent Rights.  If one Party decides to abandon its share of
the Joint Patent Rights in any country or region (an “Abandoning Party”), it
shall inform the other Party (the “Maintaining Party”) of such decision
promptly.  The Maintaining Party shall have the right to assume all
responsibility for continuing the prosecution of such Patent Rights in such
country or region and paying any required fees to maintain such Patent Rights in
such country or region or defending such Patent Rights, through patent counsel
of its choice, which shall be at the Maintaining Party’s sole expense.  Upon
abandonment of the Abandoning Party’s share of any Joint Patent Rights under
this Section 8.1.5(b), the Abandoning Party shall take all actions and execute
all documents reasonably necessary for the Maintaining Party to assume such
responsibility.
 
8.2           Legal Actions.
 
8.2.1        Third Party Infringement.
 
(a)           Notice.  In the event either Party becomes aware of (i) any
possible infringement of any Licensed Patent Rights, DS Patent Rights or Joint
Patent Rights by any Third Party through the Development or Commercialization of
a Collaboration Compound or Licensed Product, or (ii) the submission by any
Third Party of an abbreviated new drug application under the Hatch-Waxman Act
for a product that includes a Licensed Product or Collaboration Compound (each,
an “Infringement”), that Party shall promptly notify the other Party and provide
it with all details of such Infringement of which it is aware (each, an
“Infringement Notice”).
 
(b)           DS Right to Enforce.
 
(i)           Enforcement of DS Patent Rights.  In the event that any
Infringement relates to any DS Patent Rights DS shall have the sole right but
not the obligation to enforce such claim.
 
 
74

--------------------------------------------------------------------------------

 
 
(ii)           Enforcement of Licensed Patent Rights.  In the event that any
Infringement relates to any ARQULE Program Patent Rights and Joint Patent Right
due to any Third Party product that meets clauses (i) and (ii) of the Minimum
Requirements for AKT in the Field, DS shall have the first right (but not the
obligation) to enforce such claim, which may include the institution of legal
proceedings or other action; provided, that, notwithstanding the foregoing, DS
shall not admit the invalidity or unenforceability of any Licensed Patent Rights
or Valid Claims therein without ARQULE’s prior written consent.  DS shall keep
ARQULE reasonably informed on a quarterly basis, in person or by telephone,
prior to and during any such enforcement.  ARQULE shall assist DS, upon request,
in taking any action to enforce any such Patent Rights and shall join in any
such action if deemed to be a necessary party.  DS shall incur no liability to
ARQULE as a consequence of such litigation or any unfavorable decision resulting
therefrom, including any decision holding any such claim invalid, not infringed
or unenforceable.  All costs, including without limitation attorneys’ fees,
relating to such legal proceedings or other action shall be borne by DS.  If DS
does not take commercially reasonable steps to abate the Infringement of such
Patent Rights within * (*) days from any Infringement Notice (or * (*) days in
the case of an Infringement resulting from the submission by any Third Party of
an abbreviated new drug application under the Hatch-Waxman Act), then ARQULE
shall have the right and option to do so at its expense.
 
(c)           ARQULE Right to Enforce.
 
(i)           Enforcement of ARQULE Background Patent Rights.  In the event that
any Infringement relates to any Patent Rights covering ARQULE Background
Technology, ARQULE shall have the sole right but not the obligation to enforce
such claim.
 
 
75

--------------------------------------------------------------------------------

 
 
(ii)           Enforcement of ARQULE Program Patent Rights.  In the event that
any Infringement relates to any ARQULE Program Patent Rights, then, subject to
Section 8.2.1(b)(ii), ARQULE shall have the first right (but not the obligation)
to enforce such claim, which may include the institution of legal proceedings or
other action.  ARQULE shall keep DS reasonably informed on a quarterly basis, in
person or by telephone, prior to and during any such enforcement.  DS shall
assist ARQULE, upon request, in taking any action to enforce any such Patent
Rights and shall join in any such action if deemed to be a necessary
party.  ARQULE shall incur no liability to DS as a consequence of such
litigation or any unfavorable decision resulting therefrom, including any
decision holding any such claim invalid, not infringed or unenforceable.  All
costs, including without limitation attorneys’ fees, relating to such legal
proceedings or other action shall be borne by ARQULE.  If ARQULE does not take
commercially reasonable steps to abate the Infringement of such Patent Rights
within * (*) days from any Infringement Notice (or * (*) days in the case of an
Infringement resulting from the submission by any Third Party of an abbreviated
new drug application under the Hatch-Waxman Act), then DS shall have the right
and option to do so at its expense.
 
(d)           Joint Patent Rights.  In the event of an Infringement of a Joint
Patent Right, then, subject to Section 8.2.1(b)(ii), the Parties shall enter
into good faith discussions as to whether and how to eliminate the
Infringement.  Subject to the foregoing, (i) DS shall have the first right and
option to eliminate such Infringement in the Field and ARQULE shall have the
first right and option to eliminate such Infringement outside the Field, in each
case by reasonable steps, which may include the institution of legal proceedings
or other action and (ii) all costs, including without limitation attorneys’
fees, relating to such legal proceedings or other action shall be borne by such
Party.  Neither DS nor ARQULE shall admit the invalidity or unenforceability of
any Joint Patent Rights or Valid Claims therein without the other Party’s prior
written consent.  If DS or ARQULE does not take or initiate commercially
reasonable steps to eliminate the Infringement within * (*) days from any
Infringement Notice (or * (*) days in the case of an Infringement resulting from
the submission by any Third Party of an abbreviated new drug application under
the Hatch-Waxman Act), then the other Party shall have the right and option to
do so at its expense.
 
(e)           Representation of Either Party.  Each Party shall have the right
to be represented by counsel that it selects in any legal proceedings or other
action instituted under this Section 8.2.1 by the other Party.
 
 
76

--------------------------------------------------------------------------------

 
 
(f)           Cooperation by the Parties.  In any action, suit or proceeding
instituted under this Section 8.2.1, the Parties shall cooperate with and assist
each other in all reasonable respects.  Upon the reasonable request of the Party
instituting such action, suit or proceeding, the other Party shall join such
action, suit or proceeding and shall be represented using counsel of its own
choice, at the requesting Party’s expense.  If a Party with the right to
initiate legal proceedings under this Section 8.2.1 lacks standing to do so and
the other Party has standing to initiate such legal proceedings, then the Party
with standing shall initiate such legal proceedings at the request and expense
of the other Party.
 
(g)           Allocation of Recoveries.  Any amounts recovered by DS pursuant to
actions under Sections 8.2.1(b)(ii), whether by settlement or judgment, shall be
allocated in the following order:  (i) first, to reimburse DS and ARQULE for
their reasonable out-of-pocket expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality of such
expenses); and (ii) second (A) with respect to actual damages, to DS and ARQULE
in the *, and (B) with respect to punitive, special or consequential damages, *
percent (*%) to DS and * percent (*%) to ARQULE.  Any amounts recovered by
ARQULE pursuant to actions under Section 8.2.1(c)(ii) shall be allocated in the
following order:  (X) first, to reimburse ARQULE and DS for their reasonable out
of pocket expenses in making such recovery (which amounts shall be allocated pro
rata if insufficient to cover the totality of such expenses); and (Y) then, *%
to ARQULE.  Any amounts recovered by DS pursuant to actions under Sections
8.2.1(d) in the Field or by ARQULE pursuant to actions under Sections 8.2.1(d)
outside the Field, whether by settlement or judgment, shall be allocated in the
following order:  (i) first, to reimburse DS and ARQULE for their reasonable
out-of-pocket expenses in making such recovery (which amounts shall be allocated
pro rata if insufficient to cover the totality of such expenses); and (ii)
second (A) with respect to actual damages, (if DS’s historic Net Sales is
affected by the Infringement) to DS and ARQULE in the *, or (*) * percent (*%)
to DS and * percent (*%) to ARQULE , and (B) with respect to punitive, special
or consequential damages, * percent (*%) to DS and * percent (*%) to
ARQULE.  For clarity, in the event the Party which has the first right and
option to eliminate such Infringement does not take or initiate commercially
reasonable steps to eliminate the Infringement, the other Party which takes or
initiate commercially reasonable steps to eliminate the Infringement shall have
the sole right to retain any and all recoveries.
 
 
77

--------------------------------------------------------------------------------

 
 
8.2.2        Defense of Claims.
 
(a)           Notice.  In the event that a Third Party alleges that the conduct
of the Development or Commercialization of a Collaboration Compound or Licensed
Product infringes the Patent Rights of a Third Party, the Party becoming aware
of such allegation shall promptly notify the other Party hereof, in writing,
reasonably detailing the claim.
 
(b)           Third Party Suit Relating Primarily to Licensed Products.  In the
event that any action, suit or proceeding is brought against either Party or any
Affiliate or Sublicensee of either Party alleging the infringement of the Patent
Rights of a Third Party relating specifically to Licensed Products by reason of
activities conducted pursuant to this Agreement, (i) DS shall have the right and
obligation to defend or otherwise resolve such action, suit or proceeding (e.g.,
by way of entering into a settlement agreement or consent decree) at its sole
expense; (ii) ARQULE or any of its Affiliates or Sublicensees shall have the
right to separate counsel at its own expense in any such action, suit or
proceeding and, if such action, suit or proceeding has been brought against
ARQULE or any of its Affiliates or Sublicensees, ARQULE may elect to defend
itself at its sole expense, provided that ARQULE agrees that any resolution of
such action, suit or proceeding against ARQULE shall be at ARQULE’s sole
expense; (iii) the Parties shall cooperate with each other in all reasonable
respects in any such action, suit or proceeding; and (iv) neither Party shall
enter into a settlement agreement or consent decree that admits infringement of
any Third Party patent without the other Party’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed.  Except as provided
in this Section 8.2.2 (b)(ii), settlement costs, royalties paid in settlement of
any such suit, and the payment of any damages to the Third Party shall be borne
solely by DS, provided that DS shall be entitled to credit * percent (*%) of
such payments against milestone payments or royalty payments to be paid by DS
under this Agreement relating to such Licensed Product.
 
(c)           Cooperation in Defense.  The Parties shall cooperate with each
other in all reasonable respects in any action, suit or proceeding under this
Section 8.2.2.  Each Party shall provide the other Party with prompt written
notice of the commencement of any such suit, action or proceeding, or of any
evidence or allegation of infringement of which such Party becomes aware, and
shall promptly furnish the other Party with a copy of each communication
relating to the alleged infringement that is received by such Party.  The Party
that is a party to the action, suit or proceeding shall not admit the invalidity
of any patent within the Licensed Patent Rights, Joint Patent Rights or DS
Patent Rights, nor settle such action, suit or proceeding in a manner that
adversely affects the other Party’s rights under this Agreement, without the
written consent of the other Party, which consent shall not be unreasonably
withheld, delayed or conditioned.
 
 
78

--------------------------------------------------------------------------------

 
 
8.2.3           Trademark Prosecution and Registration.  DS shall be responsible
for the filing, prosecution, maintenance, defense and enforcement of all Product
Trademarks at DS’s expense and discretion.  In the event that ARQULE exercises
the Co-Commercialization Option and the Parties execute and deliver the
Co-Commercialization Agreement under Section 3.12(c), DS grants ARQULE the
non-exclusive, royalty-free, non-assignable (except in connection with an
assignment of this Agreement pursuant to Section 12.10), non-transferable
(except in connection with an assignment of this Agreement pursuant to Section
12.10) and non-sublicensable license of the Product Trademark in USA.  All
goodwill deriving from the use of the Product Trademark will accrue solely and
exclusively to DS.  ARQULE shall use the Product Trademark only in accordance
with reasonable standards.  In any circumstances, ARQULE may not apply or
register any identical or confusingly similar trademark in the Territory without
prior written consent of DS.  ARQULE agrees not to engage in any form of
conduct, or make any statements or representations, that disparage or otherwise
harm the reputation, goodwill or commercial interest related to the Product
Trademark.  In all Licensed Product primary and secondary packages and labels
and all marketing and promotional literature, ARQULE shall be presented and
described as the Party who developed the Licensed Product, and the ARQULE name
and logo shall appear in the same in size and prominence as the DS name and logo
on all Licensed Product primary and secondary packages and labels and all
marketing and promotional literature used in the Territory, unless prohibited by
Applicable Laws; provided, however, that if it is commercially impracticable to
do so, the Parties will discuss in good faith an alternate presentation of their
names and logos.
 
8.2.4           Trademark Infringement.  If, during the Term, any Third Party
uses, infringes, threatens to infringe or otherwise damages the Product
Trademark, each Party shall immediately notify the other.  DS shall have the
right, but not the obligation, to take all reasonable steps, whether by action,
suit, proceeding, or otherwise to prevent further infringement of or damage to
the Product Trademark.  The Parties agree to fully cooperate with each other in
the prosecution, defense and/or settlement of any such suits.
 
 
79

--------------------------------------------------------------------------------

 
 
8.2.5        Domain Name for INN and Trademark.  The Parties and their
Affiliates shall collaborate to register and maintain the domain names that
correspond to the International Nonproprietary Names (“INN”) of the Licensed
Products and the Product Trademarks or their candidates for the Licensed Product
in the Territory in order to prevent the registration of such domain names by
Third Parties in bad faith.  ARQULE shall inform DS of (i) the first to the
third INN candidates for registering the related domain name considering the
priority of INN candidates, and (ii) the INN selected by WHO, so that DS or its
Affiliates may register the corresponding domain names in timely and efficient
manner.
 
9.            TERM AND TERMINATION
 
9.1           Term.  This Agreement shall commence on the Effective Date and
shall continue in full force and effect, unless otherwise terminated pursuant to
Section 9.2, until (a) such time as DS is no longer Developing at least * (*)
Licensed Product or (b) if, as of the time DS is no longer Developing at least *
(*) Licensed Product, DS is Commercializing a Licensed Product, such time as all
Royalty Terms for all Licensed Products have ended, whichever is later (the
“Term”).  Upon the expiration of this Agreement as set forth in this Section
9.1, the license rights granted hereunder shall be converted to perpetual and
fully paid-up licenses.
 
9.2           Termination.  Subject to Section 12.1(d), this Agreement may be
terminated by either Party as follows:
 
9.2.1        Unilateral Right to Terminate Agreement.
 
(a)           DS Rights to Terminate.  DS may terminate this Agreement, (A) at
any time prior to the Initiation of Phase 3 Clinical Trials with respect to a
Licensed Product on not less than * (*) days’ prior written notice to ARQULE and
(B) at any time on and after the Initiation of Phase 3 Clinical Trials with
respect to a Licensed Product on not less than * (*) days’ prior written notice
to ARQULE.
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           ARQULE Right to Terminate.  Except to the extent the following is
unenforceable under the law of a particular jurisdiction where a patent
application with ARQULE Patent Rights is pending or a patent within ARQULE
Patent Rights is issued, ARQULE may terminate this Agreement immediately upon
written notice to DS in the event that DS or any of its Affiliates Challenges
any ARQULE Patent Right or assists a Third Party in initiating a Challenge of
any ARQULE Patent Right.
 
9.2.2        Termination for Breach.  Either Party may terminate this Agreement,
effective immediately upon written notice to the other Party, for a material
breach by the other Party of any obligation under this Agreement that remains
uncured * (*) days (* (*) days in the event that the breach is a failure of
either Party to make any payment required hereunder) after the non-breaching
Party first gives written notice to the other Party of such breach and its
intent to terminate this Agreement if such breach is not cured; provided, that,
in the event DS is in breach of its diligence obligations under Section 3.6.1
with respect to any Licensed Product, ARQULE shall only have the right to
terminate the license with respect to such Licensed Product (but leaving
unaffected DS’s rights under this Agreement to any other Licensed Product).
 
9.2.3        Termination for Insolvency.  In the event that either Party files
for protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over all or
substantially all of its property, files a petition under any bankruptcy or
insolvency act or has any such petition filed against it which is not discharged
within * (*) days of the filing thereof, then the other Party may terminate this
Agreement effective immediately upon written notice to such Party.  In
connection therewith, all rights and licenses granted under this Agreement are,
and shall be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the United States Bankruptcy Code.
 
9.3           Consequences of Termination of Agreement.  In the event of the
termination of this Agreement pursuant to Section 9.2, the following provisions
shall apply, as applicable.
 
 
81

--------------------------------------------------------------------------------

 
 
9.3.1        Termination by ARQULE under 9.2.1(b) or 9.2.3 or by DS under
Section 9.2.1(a).  If this Agreement is terminated by DS pursuant to Section
9.2.1(a) or by ARQULE pursuant to Section 9.2.1(b) or 9.2.3:
 
(a)           all licenses and rights granted to DS hereunder, including without
limitation, all licenses granted to DS under Article 6, shall immediately
terminate and ARQULE shall no longer be subject to any obligations under Section
6.4.1;
 
(b)           DS shall continue to be subject to the obligations set forth in
Section 6.4.2 for one (1) year following such termination.
 
(c)           each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that, each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder;
 
(d)           with respect to a termination of this Agreement by DS pursuant to
Section 9.2.1(a) only, from the period commencing on the date that ARQULE
receives the notice described in Section 9.2.1(a), DS shall (i) relinquish its
right to representation on any Committee that is formed under this Agreement and
(ii) all decisions shall be made solely by ARQULE;
 
(e)           upon request of ARQULE, DS shall promptly, and in any event within
sixty (60) days after ARQULE’s request (which request may specify any or all of
the actions in clauses (i) through (xii);
 
(i)           assign to ARQULE, free of charge, the ownership of any Product
Trademarks that has (x) been used with any Licensed Product by DS in connection
with the Commercialization of the Licensed Product, whether prior to or after
Commercialization Regulatory Approval or (y) been approved by any Regulatory
Authority in connection with Commercialization Regulatory Approval of a Licensed
Product; provided that after such assignment ARQULE shall assume all
responsibility for maintaining any such Product Trademarks, and if ARQULE does
not request such assignment, DS may terminate or withdraw from registration any
such Product Trademarks.  For clarity, the review or analysis of a potential
trademark for use with a Licensed Product shall not cause such potential
trademark to be a Product Trademark.
 
 
82

--------------------------------------------------------------------------------

 
 
(ii)           (a) assign to ARQULE, free of charge, or at DS’s choice, grant to
ARQULE an exclusive, worldwide, royalty-free license, with the unrestricted
right to sublicense under all DS Patent Rights and DS Technology specific to the
Collaboration Compounds and Licensed Products, (b) assign to ARQULE, free of
charge, DS’s interest in Product Technology; provided, however, that ARQULE
shall grant to DS a non-exclusive worldwide, royalty-free license, with the
unrestricted right to sublicense, under such Product Technology solely for the
development, manufacture, use and sale of products other than AKT Inhibitors,
and (c) grant to ARQULE a non-exclusive worldwide, royalty-free license, with
the unrestricted right to sublicense, under all other DS Patent Rights and DS
Technology necessary or useful for ARQULE to Develop and Commercialize the
Licensed Products;
 
(iii)          transfer to ARQULE all of its right, title and interest in all
Regulatory Filings, Drug Approval Applications and Regulatory Approvals then in
its name applicable to Licensed Products, if any, and all Confidential
Information Controlled by it as of the date of termination relied on by such
Regulatory Filings, Drug Approval Applications and Regulatory Approvals;
 
(iv)          notify the applicable Regulatory Authorities and take any other
action reasonably necessary to effect such transfer;
 
(v)           provide ARQULE with copies all correspondence between DS and such
Regulatory Authorities relating to such Regulatory Filings, Drug Approval
Applications and Regulatory Approvals;
 
(vi)          assign (or cause its Affiliates to assign) to ARQULE all
agreements with any Third Party with respect to Manufacture of Collaboration
Compounds and Licensed Products or the conduct of Clinical Trials for the
Licensed Products, including, without limitation, agreements with contract
research organizations, clinical sites and investigators, unless expressly
prohibited by any such agreement (in which case DS shall cooperate with ARQULE
in all reasonable respects to secure the consent of such Third Party to such
assignment);
 
 
83

--------------------------------------------------------------------------------

 
 
(vii)         cooperate with ARQULE, cause its Affiliates to cooperate with
ARQULE and use Commercially Reasonable Efforts to require any Third Party with
which DS has an agreement with respect to the conduct of Clinical Trials for
Licensed Products or the Manufacture of Licensed Products (including, without
limitation, agreements with contract manufacturing organizations, contract
research organizations, clinical sites and investigators), to cooperate with
ARQULE in order to accomplish the transfer to ARQULE of similar rights as held
by DS under its agreements with such Third Parties;
 
(viii)        provide ARQULE at cost with all supplies of Collaboration
Compounds and Licensed Products in the possession of DS or any Affiliate or
contractor of DS;
 
(ix)           provide ARQULE with copies of all reports and data generated or
obtained by DS or its Affiliates pursuant to this Agreement that relate to any
Licensed Product that have not previously been provided to ARQULE;
 
(x)           grant to ARQULE the right to use and disclose in connection with
the Development and Commercialization of Licensed Products all DS Confidential
Information Controlled by DS that is necessary or useful for the Development and
Commercialization of Licensed Products, and agree that all such DS Confidential
Information shall be subject to clause (a) of the second sentence of Section
5.1.1 as if it were ARQULE Confidential Information but shall not be subject to
clause (b) of the second sentence of Section 5.1.1;
 
 
84

--------------------------------------------------------------------------------

 
 
(xi)           if DS has Manufactured, is Manufacturing or is having
manufactured such Licensed Product or any intermediate of such Licensed Product
as of the date of termination, (A) transfer copies of all documents and
materials Controlled by DS and embodying DS Technology and/or DS Patent Rights
that are at the time of such termination being used by DS or its Third Party
manufacturers to Manufacture a Collaboration Compound or Licensed Product,
including but not limited to all suppliers, analytical methods, quality
standards, specifications, commercial API formula, process chemistry,
Manufacturing process descriptions, process flows, cycle times, process
parameters, process equipment type and sizes, cleaning methods, commercial API
samples, master safety data sheets, and stability reports (the “DS Manufacturing
Know-How”) solely to enable the Manufacture of a Collaboration Compound or
Licensed Product by ARQULE, its Affiliates or any Third Party manufacturer of
ARQULE; (B) promptly make available to ARQULE or any such Third Party
manufacturer a reasonable number of appropriately trained personnel to provide,
on a mutually convenient timetable, technical assistance in the transfer of DS
Manufacturing Know-How to ARQULE at ARQULE’s reasonable expense to reimburse DS
for the time expended by DS personnel; (C) cooperate with ARQULE, cause its
Affiliates to cooperate with ARQULE and use Commercially Reasonable Efforts to
require its Third Party manufacturers of a Collaboration Compound or Licensed
Product to cooperate with ARQULE in order to accomplish the transfer to ARQULE
of similar rights as held by DS under its Third Party manufacturer agreements;
and (D) supply ARQULE with its requirements of such Collaboration Compound or
Licensed Product for up to * (*)  months following such termination at a
transfer price equal to DS’s Manufacturing Cost thereof, plus *percent (*%); and
 
(xii)          enter into negotiations with ARQULE and agree upon and implement
a plan for the orderly transition of Development and Commercialization from DS
to ARQULE in a manner consistent with Applicable Laws and standards of ethical
conduct of human Clinical Trials, including without limitation, the transfer of
the global safety data to ARQULE, and will seek to replace all DS personnel
engaged in any Development or Commercialization activities, in each case, as
promptly as practicable.
 
(f)           ARQULE shall reimburse DS for its actual out-of-pocket costs of
complying with Section 9.3.1(e)(i), (ii), (iii), (iv), (v), (vi), (vii), (viii)
and (ix), up to a total of *dollars (US $*).
 
9.3.2        Termination by ARQULE Pursuant to Section 9.2.2.
 
(a)           Diligence Obligations.  If DS’s rights to any Licensed Product are
terminated by ARQULE pursuant to Section 9.2.2 for breach by DS of its diligence
obligations under Section 3.6.1 with respect to such Licensed Product, the
provisions of Section 9.3.1 shall apply but only to the Licensed Product for
which DS’s rights were terminated.
 
 
85

--------------------------------------------------------------------------------

 
 
(b)           Other Obligations.  If this Agreement is terminated by ARQULE
pursuant to Section 9.2.2 for breach by DS of its obligations under this
Agreement other than its diligence obligations under Section 3.6.1, the
provisions of Section 9.3.1 shall apply without restriction to any specific
Licensed Product or Licensed Products.
 
9.3.3        Termination by DS.  If this Agreement is terminated by DS pursuant
to Section 9.2.2 or 9.2.3:
 
(a)           all licenses granted by ARQULE to DS pursuant to Section 6.1.1
(including any additional licenses required to Manufacture API), shall survive
the termination in each case subject to DS’s continued payment of all milestone,
royalty and other payments under and in accordance with this Agreement with
respect thereto;
 
(b)           all licenses granted by DS to ARQULE pursuant to Section 6.1.2(a)
and 6.1.2(b) shall continue, provided, that, the Parties shall negotiate, in
good faith, the terms of payment to DS by ARQULE for any such licenses, and in
the case of termination by DS pursuant to Section 9.2.2, ARQULE shall continue
to be subject to the obligations set forth in Section 6.4.1 for one (1) year
following such termination; and
 
(c)           each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided, that, each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.
 
9.4           Surviving Provisions.  Termination or expiration of this Agreement
for any reason shall be without prejudice to:
 
(a)           survival of rights specifically stated in this Agreement to
survive, including without limitation as set forth in Section 9.3;
 
(b)           the rights and obligations of the Parties provided in Articles 1,
5, 7, 8 (with respect to Joint Patent Rights and DS Patent Rights licensed to
ARQULE pursuant to Section 9.3.1(e)(ii)), 10, 11 and 12 and Sections 6.3, 9.3
and 9.4 shall survive such termination except as provided in this Article 9;
 
 
86

--------------------------------------------------------------------------------

 
 
(c)           the obligations of either Party that have accrued prior to
termination or expiration, including, without limitation, any milestone, royalty
relating to a date or period prior to termination or expiration; and
 
(d)           any other rights or remedies provided at law or equity which
either Party may otherwise have.
 
10.           REPRESENTATIONS AND WARRANTIES
 
10.1         Mutual Representations and Warranties.  ARQULE and DS each
represents and warrants to the other, as of the Effective Date, as follows:
 
10.1.1      Organization.  It is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
has all requisite power and authority, corporate or otherwise, to execute,
deliver and perform this Agreement.
 
10.1.2      Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect, (c)
any requirement of any Applicable Laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.
 
10.1.3      Binding Agreement.  This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions.
 
10.1.4      No Inconsistent Obligation.  It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any respect with the terms of this Agreement or that would impede the
diligent and complete fulfillment of its obligations hereunder.
 
 
87

--------------------------------------------------------------------------------

 
 
10.2         Additional Representations of ARQULE.  ARQULE represents and
warrants to DS as follows:
 
10.2.1      Licensed Technology.  All Licensed Technology existing as of the
Effective Date is Controlled by ARQULE.
 
10.2.2      Licensed Patent Rights.  To the actual knowledge of the Chief
Executive Officer, the President, any Vice President or ARQULE’s internal patent
counsel, as of the Effective Date, except as previously disclosed to DS, (i) no
Third Party has initiated, or threatened in writing to initiate, any litigation
against ARQULE or its Affiliates, including, without limitation, by initiating
any declaratory judgment lawsuit, or by sending a cease-and-desist letter,
alleging that the Licensed Patent Rights are invalid or unenforceable or that
the use of the Licensed Patent Rights or Licensed Technology as contemplated by
this Agreement infringes the Patent Rights of such Third Party and (ii) the
Licensed Patent Rights listed on Schedule 1 are not invalid or unenforceable.
 
11.           INDEMNIFICATION
 
11.1         Indemnification of DS by ARQULE.  ARQULE shall indemnify, defend
and hold harmless DS, its Affiliates, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “DS Indemnitees”), against all liabilities, damages, losses
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses of litigation) (collectively, “Losses”) incurred by or imposed upon the
DS Indemnitees, or any one of them, as a direct result of claims, suits,
actions, demands or judgments of Third Parties, including without limitation
personal injury and product liability claims (collectively, “Claims”), arising
out of (a) ARQULE’s development activities under this Agreement and (b) the
Co-Commercialization of any Co-Commercialized Licensed Product by ARQULE, except
with respect to any Claim or Losses that result from a breach of this Agreement
by, or the gross negligence or willful misconduct of, DS; provided, that, with
respect to any Claim for which ARQULE has an obligation to any DS Indemnitee
pursuant to this Section 11.1 and DS has an obligation to any ARQULE Indemnitee
pursuant to Section 11.2, each Party shall indemnify each of the other Party’s
Indemnitees for its Losses to the extent of its responsibility, relative to the
other Party, for the facts underlying the Claim.
 
 
88

--------------------------------------------------------------------------------

 
 
11.2         Indemnification of ARQULE by DS.  DS shall indemnify, defend and
hold harmless ARQULE, its Affiliates, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“ARQULE Indemnitees”), against any Losses incurred by or imposed upon the ARQULE
Indemnitees, or any one of them, as a direct result of Claims arising out of (a)
the Development of any Licensed Product or the Commercialization (including,
without limitation, the production, manufacture, promotion, import, sale or use
by any Person) of any Licensed Product by DS or any of its Affiliates,
Sublicensees, distributors or agents, and (b) the Co-Commercialization of any
Co-Commercialized Licensed Product by DS or any of its Affiliates, Sublicensees,
distributors or agents, except with respect to any Claim that results from a
breach of this Agreement by, or the gross negligence or willful misconduct of,
ARQULE; provided, that, with respect to any Claim for which ARQULE has an
obligation to any DS Indemnitee pursuant to Section 11.1 and DS has an
obligation to any ARQULE Indemnitee pursuant to this Section 11.2, each Party
shall indemnify each of the other Party’s Indemnitees for its Losses to the
extent of its responsibility, relative to the other Party, for the facts
underlying the Claim.
 
11.3         Conditions to Indemnification.  A Person seeking recovery under
this Article 11 (the “Indemnified Party”) in respect of a Claim shall give
prompt notice of such Claim to the Party from which recovery is sought (the
“Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting its obligation under this Article 11, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such Claim; provided, that, the Indemnifying Party shall (a) act reasonably and
in good faith with respect to all matters relating to the settlement or
disposition of such Claim as the settlement or disposition relates to such
Indemnified Party and (b) not settle or otherwise resolve such claim without the
prior written consent of such Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed).  Each Indemnified Party shall
cooperate with the Indemnifying Party in its defense of any such Claim in all
reasonable respects and shall have the right to be present in person or through
counsel at all legal proceedings with respect to such Claim.
 
 
89

--------------------------------------------------------------------------------

 
 
11.4         Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY AND NONINFRINGEMENT.
 
11.5           No Warranty of Success.  Nothing contained in this Agreement
shall be construed as a warranty on the part of either Party that (a) the
Development Program will yield a Licensed Product or otherwise be successful or
(b) the outcome of the Development Program will be commercially exploitable in
any respect.
 
11.6           Limited Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR LOST REVENUES, OR (II)
COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER
ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY.
 
12.           MISCELLANEOUS
 
12.1           Full Arbitration.  (i) Any dispute, controversy or claim arising
between the Parties with respect to this Agreement, and (ii) any Joint Decision
that is not resolved by the Designated Senior Officers as set forth in Section
2.1.5 (each, a “Dispute”), shall be resolved by binding arbitration before a
panel of three (3) arbitrators in accordance with the rules of the AAA in effect
at the time the proceeding is initiated.  In any such arbitration, the following
procedures shall apply:
 
(a)           The panel will be comprised of one arbitrator chosen by DS, one by
ARQULE and the third by the two so chosen.  If either, or both, of DS or ARQULE
fails to choose an arbitrator or arbitrators within thirty (30) days after
receiving notice of commencement of arbitration or if the two arbitrators fail
to choose a third arbitrator within thirty (30) days after their appointment,
then either or both Parties shall immediately request that the AAA select the
remaining number of arbitrators to be selected, which arbitrator(s) shall have
the requisite scientific background, experience and expertise.  The place of
arbitration shall be Boston, Massachusetts.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Dispute is otherwise
resolved.  Either Party also may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the Dispute pursuant to this Section 12.1.  The arbitrators shall
have no authority to award punitive or any other type of damages not measured by
a Party’s compensatory damages.  Each Party shall bear its own costs and
expenses and attorneys’ fees in connection with any such arbitration; provided,
that, the non-prevailing Party shall pay the costs and expenses incurred by the
prevailing Party in connection with any such arbitration, including reasonable
attorneys’ fees and costs.  The Parties acknowledge that while Section 12.4
shall apply to any such Dispute, it is the intention of the Parties not to use
the discovery rules of the Commonwealth of Massachusetts in connection with any
such Dispute.
 
(c)           Except to the extent necessary to confirm an award or decision or
as may be required by Applicable Laws, neither Party nor any arbitrator may
disclose the existence or results of any arbitration without the prior written
consent of both Parties.  In no event shall any arbitration be initiated after
the date when commencement of a legal or equitable proceeding based on the
Dispute would be barred by the applicable Massachusetts statute of limitations.
 
(d)           In the event of a Dispute involving the alleged breach of this
Agreement (including, without limitation, whether a Party has satisfied its
diligence obligations hereunder), (i) neither Party may terminate this Agreement
under Section 9.2.2 until resolution of the Dispute pursuant to this Section
12.1 and (ii) if the arbitrators render a decision that a breach of this
Agreement has occurred, the arbitrators shall have no authority to modify the
right of the non-breaching Party to terminate this Agreement in accordance with
Section 9.2.2.
 
(e)           Any disputed performance or suspended performance pending the
resolution of a Dispute that the arbitrators determine to be required to be
performed by a Party shall be completed within a reasonable time period
following the final decision of the arbitrators.
 
 
91

--------------------------------------------------------------------------------

 
 
(f)           The decision of the arbitrators shall be the sole, exclusive and
binding remedy between the Parties regarding the determination of all Disputes
presented.  Any monetary payment to be made by a Party pursuant to a decision of
the arbitrators shall be made in United States dollars, free of any tax or other
deduction.
 
12.2           Notices.  All notices and communications shall be in writing and
delivered personally or by internationally-recognized overnight express courier
providing evidence of delivery or mailed via certified mail, return receipt
requested, addressed as follows, or to such other address as may be designated
from time to time:
 
If to DS:
If to ARQULE:
     
Daiichi Sankyo Co., Ltd.
ArQule, Inc.
3-5-1, Nihonbashi Honcho, Chuo-ku
19 Presidential Way
Tokyo 103-8426, Japan
Woburn, MA 01801, U.S.A.
Tel:
+81-3-6225-1008
Tel: (781) 994-0300
Fax: 
+81-3-6225-1903
Fax: (781) 376-6019
Attention: Vice President, Licensing
Attention: General Counsel
   
Attention Vice President, Business
   
Development
   
With a copy to:
   
Mintz, Levin, Cohn, Ferris, Glovsky and
   
Popeo, P.C.
   
One Financial Center
   
Boston, Massachusetts 02111, U.S.A.
   
Attention: Jeffrey Wiesen, Esq.
   
Tel: (617) 542-6000
   
Fax: (617) 542-2241

 
In addition, all notices to any Committee shall be sent to each Party’s
designated members of such Committees at such Party’s address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 12.2.
 
Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) three (3) Business Days after deposit with an
internationally-recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified, registered or regular
mail, postage prepaid, in each case addressed to a Parties at its address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 12.2.
 
 
92

--------------------------------------------------------------------------------

 
 
12.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (U.S.A.),
without regard to the application of principles of conflicts of law.
 
12.4           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.
 
12.5           Headings.  Article, section and subsection headings are inserted
for convenience of reference only and do not form a part of this Agreement.
 
12.6           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and both of
which, together, shall constitute a single agreement.
 
12.7           Amendment; Waiver.  This Agreement may be amended, modified,
superseded or canceled, and any of the terms of this Agreement may be waived,
only by a written instrument executed by each Party or, in the case of waiver,
by the Party or Parties waiving compliance.  The delay or failure of either
Party at any time or times to require performance of any provisions shall in no
manner affect the rights at a later time to enforce the same.  No waiver by
either Party of any condition or of the breach of any term contained in this
Agreement, whether by conduct, or otherwise, in any one or more instances, shall
be deemed to be, or considered as, a further or continuing waiver of any such
condition or of the breach of such term or any other term of this Agreement.
 
12.8           No Third Party Beneficiaries.  Except as set forth in Sections
11.1 and 11.2, no Third Party (including, without limitation, employees of
either Party) shall have or acquire any rights by reason of this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
 
12.9           Purposes and Scope.  The Parties hereto understand and agree that
this Collaboration is limited to the activities, rights and obligations as set
forth in this Agreement.  Nothing in this Agreement shall be construed (a) to
create or imply a general partnership between the Parties, (b) to make either
Party the agent of the other for any purpose, (c) to alter, amend, supersede or
vitiate any other arrangements between the Parties with respect to any subject
matters not covered hereunder, (d) to give either Party the right to bind the
other, (e) to create any duties or obligations between the Parties except as
expressly set forth herein, or (f) to grant any direct or implied licenses or
any other right other than as expressly set forth herein.
 
12.10          Assignment and Successors.  Neither this Agreement nor any
obligation of a Party hereunder may be assigned by either Party without the
consent of the other which shall not be unreasonably withheld, except that each
Party may assign this Agreement and the rights, obligations and interests of
such Party, (i) in whole or in part, to any of its Affiliates, or (ii) to any
purchaser of all or substantially all of its assets to which this Agreement
relates or to any successor corporation resulting from any merger,
consolidation, share exchange or other similar transaction.
 
12.11          Force Majeure.  Neither DS nor ARQULE shall be liable for failure
of or delay in performing obligations set forth in this Agreement, and neither
shall be deemed in breach of its obligations, if such failure or delay is due to
a Force Majeure.  In event of such Force Majeure, the Party affected shall use
reasonable efforts to cure or overcome the same and resume performance of its
obligations hereunder.
 
12.12          Interpretation.  The Parties hereto acknowledge and agree
that:  (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the rule
of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party and not in a favor of or against either Party, regardless of which
Party was generally responsible for the preparation of this Agreement.  In
addition, unless a context otherwise requires, wherever used, the singular shall
include the plural, the plural shall include the singular, the use of any gender
shall be applicable to all genders, the word “or” is used in the inclusive sense
(and/or) and the word “including” is used without limitation and means
“including without limitation”.
 
 
94

--------------------------------------------------------------------------------

 
 
12.13          Integration; Severability.  This Agreement is the entire
agreement with respect to the subject matter hereof and supersedes all other
agreements and understandings between the Parties with respect to such subject
matter.  Notwithstanding the foregoing, this Agreement shall not supersede (i)
the Confidential Disclosure Agreement dated February 24, 2008 (the “Prior CDA”)
between ARQULE and DS, (ii) the Development Research Agreement dated June 3,
2011 between ARQULE and DS and (iii) the provisions of Article 6 of the
Collaborative Research Agreement, all of which shall continue to be in full
force and effect in accordance with their respective terms and conditions.  All
disclosures and information from ARQULE to DS prior to the effective date of the
Collaborative Research Agreement shall be governed by the Prior CDA; all
disclosures and information from ARQULE to DS from the effective date of the
Collaborative Research Agreement to the Effective Date of this Agreement shall
be governed by the provisions of Article 6 of the Collaborative Research
Agreement; and all disclosures and information from ARQULE to DS after the
Effective Date of this Agreement shall be governed by this Agreement.  If any
provision of this Agreement is or becomes invalid or is ruled invalid by any
court of competent jurisdiction or is deemed unenforceable, it is the intention
of the Parties that the remainder of the Agreement shall not be affected.
 
12.14           Further Assurances.  Each of ARQULE and DS agrees to duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including,
without limitation, the filing of such additional assignments, agreements,
documents and instruments, as the other Party may at any time and from time to
time reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.
 
[Remainder of page intentionally left blank.]
 
 
95

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 

 
ARQULE, INC.
           
By:
/s/ Paolo Pucci
           
Name: Paolo Pucci
           
Title: Chief Executive Officer
           
DAIICIII SANKYO CO., LTD.
           
By:
/s/ Joji Nakayama
           
Name: Joji Nakayama
           
Title: President and Chief Executive Officer
 


 
96

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
ARQULE PATENT RIGHTS
 
Country/Code
Application Number
Filed
Publication
Number
 
Publication
Date
*
 
*
*
*
*
*
 
*
*
*
*
*
 
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

 
 
Sched. 1-1

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
MATERIAL TERMS TO BE INCLUDED IN
 
CO-COMMERCIALIZATION AGREEMENT
 
The Co-Commercialization Agreement to be negotiated by the Parties shall contain
the following material terms in addition to the provisions set forth in Section
3.12.1(c)(i) of the LICENSE AND CO-COMMERCIALIZATION AGREEMENT.  Capitalized
terms used in this Schedule 2 and not otherwise defined have the meanings given
to them in the Agreement.
 
1.             Co-Commercialization Rights.
 
(a)           All Detailing calls shall be made in such markets as the USJCC
reasonably considers to be appropriate for the successful Commercialization of
Co-Commercialized Licensed Products based on objective, quantifiable information
and market research data with the objectives of allocating to each of ARQULE and
DS target audience and accounts from which each such Party will have the
opportunity to attain its Detailing target.  The Parties recognize that it may
be necessary from time to time to reassign individual accounts and/or target
audience between the Parties and the USJCC shall be entitled to review the
allocation of accounts as it reasonably determines to be appropriate.
 
(b)           Each Party shall use Commercially Reasonable Efforts to execute
its responsibilities under each Co-Commercialization Plan, consistent with the
applicable budget and in accordance with all Applicable Laws, and to cooperate
diligently with each other in carrying out such Co-Commercialization Plan.
 
(c)           Except as otherwise specified in the Agreement or the
Co-Commercialization Agreement, all decisions described in Section 2.2.4 of the
Agreement regarding the Co-Commercialization of Co-Commercialized Licensed
Products (including, without limitation, managed care strategy) shall be made by
the USJCC, pursuant to Section 2.2.5 of the Agreement.
 
 
Sched. 2-1

--------------------------------------------------------------------------------

 
 
2.             Integrated Sales Force.
 
(a)           ARQULE and DS shall use an integrated sales force to Detail each
Co-Commercialized Licensed Product.  ARQULE shall provide a sales force
(secondary sales force) as set forth in Section 3.12.1(c)(i).  Unless otherwise
agreed by the Parties, the ARQULE sales force shall be deployed in overlap with
the DS sales force on high potential targets.  Final targeting and deployment of
both sales teams will be discussed and agreed to at the USJCC.  The aggregate
number of PDE’s for the primary and secondary sales force as well as the
respective deployment will be determined by the USJCC and established pursuant
to the Co-Commercialization Plan.
 
(b)           Each Party shall be responsible for ensuring that its sales
personnel Detail each Co-Commercialized Licensed Product in a manner consistent
with the Co-Commercialization Plan and/or the decisions of the USJCC.  In
performing their respective Detailing obligations hereunder, each of the Parties
agrees to provide its own sales management organization and infrastructure for
its sales personnel.  All ARQULE sales personnel will be recruited by ARQULE at
ARQULE’s sole expense, and all DS representatives will be recruited by DS at
DS’s sole expense.
 
(c)           The Parties will strive to establish a transparent and compatible
sales reporting system for Co-Commercialized Licensed Products to facilitate
call planning and sales personnel activities, and all costs related to such
integration shall be borne by DS.
 
3.             Co-Commercialization Plan.
 
(a)           Preparation of Annual Co-Commercialization Plan.  DS will prepare,
update and amend the Co-Commercialization Plan (including the related budget)
and the USJCC shall approve such Co-Commercialization Plan (and related budget),
as set forth in the Agreement.  USJCC members shall use reasonable efforts to
reach agreement on the Co-Commercialization Plan.  In the event that, despite
such reasonable efforts, agreement on the Co-Commercialization Plan cannot be
reached by the USJCC within * (*) Business Days after the USJCC first meets to
consider such matter, then DS shall have the right to make the final decision on
the Co-Commercialization Plan but shall only exercise such rights in good faith
after full consideration of the positions of both Parties.
 
 
Sched. 2-2

--------------------------------------------------------------------------------

 
 
(b)           Reporting.  DS shall provide an update on the performance of the
Co-Commercialization Plan to the USJCC no less frequently than quarterly.
 
(c)           Detail Audit Rights.  Each of DS and ARQULE shall maintain written
records of Details performed for a period of * (*) years from the date of
performance.  Each Party shall have the right to inspect such records of the
other Party to verify Detailing reports provided to the USJCC under the
Co-Commercialization Agreement.  Each audited Party shall make its records
available for inspection by appropriate representatives of the auditing Party
during regular business hours at such place or places where such records are
customarily kept, upon reasonable notice from the auditing Party, solely to
verify the accuracy of such statements.  Such inspection right shall not be
exercised more than once in any Calendar Year.  All information concerning such
statements, and all information learned in the course of any audit or
inspection, shall be Confidential Information of the audited Party.  The
auditing Party shall pay the costs of such inspections, except that in the event
there is any downward adjustment in the number of Details shown by such
inspection of more than * percent (*%) of the number of Details reported in such
statement, the audited Party shall pay the costs of such inspection.
 
4.             Control Over Marketing, Advertising and Detailing.
 
(a)           DS shall be solely responsible for the creation, preparation,
submission to the USJCC for review and approval, and production and reproduction
of all Product Promotional Materials for the Co-Commercialized Licensed Product
and such Product Promotional Materials shall be the only materials used by
ARQULE in its Detailing of the Co-Commercialized Licensed Products, consistent
with the Co-Commercialization Plan.  USJCC members shall use reasonable efforts
to reach agreement on the Product Promotional Materials for the
Co-Commercialized Licensed Product.  In the event that, despite such reasonable
efforts, agreement on such Product Promotional Materials cannot be reached by
the USJCC within * (*) Business Days after the USJCC first meets to consider
such Product Promotional Materials, then DS shall have the right to make the
final decision on such Product Promotional Materials but shall only exercise
such right in good faith after full consideration of the positions of both
Parties.  All Product Promotional Materials for the Co-Commercialized Licensed
Product will display the names and logos of the Parties with equal prominence,
as and to the extent permitted by Applicable Laws.
 
 
Sched. 2-3

--------------------------------------------------------------------------------

 
 
(b)           Neither Party shall engage in any advertising or use any label,
package, literature or other written material in connection with a
Co-Commercialized Licensed Product in the Co-Commercialization Territory, unless
the specific form and content thereof is approved by the USJCC or DS, as
applicable.
 
(c)           General public relations materials of either Party need not be
approved by the USJCC, but all representations and statements pertaining to
Co-Commercialized Licensed Products that appear in general public relations
materials of ARQULE or DS and include subject matter not previously approved by
the USJCC shall be subject to the approval of the USJCC.
 
(d)           Each Party shall annually certify to the other Party that its
field sales force (including persons responsible for managing the field sales
force) is properly trained with respect to both Co-Commercialized Licensed
Product information and compliance with Applicable Laws.
 
5.             Sales Efforts in the U.S. Territory.  As part of each
Co-Commercialization Plan for the U.S. Territory, the USJCC shall determine the
targeted level of sales of the applicable Co-Commercialized Licensed Product for
the target audience for the Calendar Year covered by such Co-Commercialization
Plan.  The Co-Commercialization Plan shall include the number of Details and the
allocation between the Parties of such Details to the defined target
audience.  The Co-Commercialization Plan shall also establish a minimum and
maximum number of total Details by position (i.e., first or second position) to
be conducted by the Parties each year for the Co-Commercialized Licensed
Product.  The Co-Commercialized Licensed Product shall be included in each
Party’s respective sales incentive bonus program for the corresponding sales
representatives, with specified links to sales performance.  The Parties shall
allocate physicians in the Co-Commercialization target audience in an unbiased
manner based on objective, quantifiable information and market research data
with the objectives of allocating to each Party those physicians in the
Co-Commercialization target audience with the appropriate Detailing frequency to
optimize the penetration of such Co-Commercialized Licensed Product and achieve
such Co-Commercialization’s sales target.  The Parties recognize that it may be
necessary from time to time to reassign individual medical professionals in the
target audience to optimize the targeted market opportunity, and, as a result,
the USJCC shall be entitled to review the allocation of medical professionals in
the target audience as it reasonably determines to be appropriate.
 
 
Sched. 2-4

--------------------------------------------------------------------------------

 
 
6.             Performance Criteria/Detailing Shortfall.  The Parties shall
agree on criteria for measuring each Party’s performance under the
Co-Commercialization Agreement.
 
7.             Training Program.  DS shall exclusively (a) develop a training
program for the promotion of all Co-Commercialized Licensed Products in the
U.S.  Territory by DS and ARQULE and (b) train all sales personnel of both
Parties to be used for the Co-Commercialization of Co-Commercialized Licensed
Products in the U.S. Territory prior to commencement of Detailing.  The Parties
agree to utilize such training programs on an ongoing basis to assure a
consistent, focused promotional strategy and all such training shall be carried
out at a time that is mutually acceptable to ARQULE and DS.  No sales personnel
of either Party may Detail a Co-Commercialized Licensed Product unless such
person successfully completes the training program described in this Section
7.  The costs of such training programs (including, without limitation, the
out-of-pocket costs of the development, production, printing of such training
materials) shall be borne by DS.
 
8.             Co-Commercialization Mechanism.
 
(a)           Sales.  All sales of Co-Commercialized Licensed Products in the
U.S.  Territory shall be booked by DS.  If, during the term of the
Co-Commercialization Agreement, ARQULE receives orders from customers for a
Co-Commercialized Licensed Product, it shall refer such orders to DS.
 
(b)           Processing of Orders for Co-Commercialized Licensed Products.
 
(i)           DS shall have sole responsibility for arranging for the
distribution and warehousing of Co-Commercialized Licensed Products and for all
billing and collections for Co-Commercialized Licensed Products.
 
(ii)           All orders for Co-Commercialized Licensed Products received and
accepted by DS during the term of the Co-Commercialization Agreement shall be
executed by DS in a reasonably timely manner consistent with the general
practices applied by it in executing orders for other pharmaceutical products
sold by it or its Affiliates.
 
 
Sched. 2-5

--------------------------------------------------------------------------------

 
 
(iii)           DS shall have the discretion to reject any order received by it
for a Co-Commercialized Licensed Product; provided, however, that DS shall not
reject such orders on an arbitrary basis, but only with reasonable justification
and consistent with the general policies applied by it with respect to orders
for other pharmaceutical products sold by it or its Affiliates.
 
(iv)           DS and ARQULE shall comply with all Applicable Laws in selling
any Co-Commercialized Licensed Product and ARQULE will follow in all material
respects DS promotional guidelines that are provided to ARQULE in writing in
advance in the Co-Commercialization Territory.
 
(c)           DS shall supply the following functions in relation to the
Co-Commercialization of Co-Commercialized Licensed Product (i) customer
operations/service; (ii) production forecasting and inventory control; (iii)
strategic contracting (rebates, Medicaid, Medicare, contract analysis); (iv)
managed care internal management (including managed care account managers), (v)
managed care external distribution, (vi) sales operations/services, (vii)
freight, (viii) accounts payable, (ix) credit and collections, (x) state and
federal government affairs representatives, (xi) reimbursement of Medicare and
Medicaid expenses and (xii) operation of a vendor hotline.
 
9.             Regulatory Matters.
 
(a)           DS shall furnish ARQULE with efficacy and safety information
reasonably requested by ARQULE to assist ARQULE in promoting the
Co-Commercialized Licensed Product in the United States, including without
limitation relevant clinical and safety data included in the NDA for the
Co-Commercialized Licensed Product and additional information, if any, related
to the efficacy and safety profile of the Co-Commercialized Licensed Product.
 
 
Sched. 2-6

--------------------------------------------------------------------------------

 
 
(b)           DS and ARQULE will have joint responsibility for and will make all
decisions with respect to any recall, market withdrawal, or any other corrective
action related to the Co-Commercialized Licensed Product in the United
States.  DS will notify and consult with ARQULE prior to implementation of any
such actions that are reasonably likely to result in a material adverse effect
on the marketability of the Co-Commercialized Licensed Product in the United
States and shall consider in good faith any comments ARQULE may have with
respect to such implementation.  DS and ARQULE will be jointly responsible for
interactions with the FDA or other Regulatory Authorities with regard to such
corrective action.
 
(c)           In accordance with Section 3.10.3(c), the Parties shall exercise
Commercially Reasonable Efforts to execute a mutually satisfactory
pharmacovigilance agreement for the Territory (the “Pharmacovigilance
Agreement”) at least ninety (90) days prior to the date of Commercialization
Regulatory Approval in the United States.  The Pharmacovigilance Agreement shall
provide for, but not be limited to, the exchange of (i) drug safety information;
(ii) Co-Commercialized Licensed Product defect information; (iii) reporting data
regarding lack of efficacy; (iv) International Conference on Harmonisation (ICH)
seven (7) and fifteen (15) day reports; (v) the creation and maintenance of a
master drug safety database; (vi) evaluations derived from drug safety data; and
(vii) such other information and data as may be reasonably agreed upon by the
parties.  DS will be solely responsible for submitting, recording and storing
all data to the FDA and other appropriate Regulatory Authorities.
 
(d)           DS will be solely responsible for submitting, recording and
storing all FDA 2253 submissions.
 
10.           Miscellaneous.  Other customary terms, including confidentiality,
indemnification and termination.
 
Sched. 2-7